












LOAN AGREEMENT
BY AND BETWEEN
COMERICA BANK
AND
STRATUS PROPERTIES INC.,
STRATUS PROPERTIES OPERATING CO., L.P.
CIRCLE C LAND, L.P.
AUSTIN 290 PROPERTIES, INC.

Dated December 31, 2012

{PH005695.1}    

--------------------------------------------------------------------------------




LOAN AGREEMENT
THIS LOAN AGREEMENT (this “Agreement”) is made and delivered effective as of the
31st day of December, 2012, by and between STRATUS PROPERTIES INC., a Delaware
corporation (“Stratus”), STRATUS PROPERTIES OPERATING CO., L.P., a Delaware
limited partnership (“SPOC”), CIRCLE C LAND, L.P., a Texas limited partnership
(“Circle C”), and AUSTIN 290 PROPERTIES, INC., a Texas corporation (“Austin”)
(Stratus, SPOC, Circle C and Austin are sometimes referred to in this Agreement
severally as “Borrower” and jointly as “Borrowers”), and COMERICA BANK (“Bank”).
RECITALS
A.    Borrowers desire to obtain certain credit facilities from the Bank, and
the Bank is willing to provide such credit facilities to and in favor of
Borrowers.
B.    Such credit facilities are subject to the terms and conditions set forth
herein and in every other Loan Document.
C.    This Agreement is entered into for purposes of renewing, extending and
modifying the credit facilities and extensions of credit made pursuant to that
certain Loan Agreement dated effective as of September 20, 2005, entered into by
Bank and Borrowers, as the same has heretofore been amended, restated and
modified from time to time (the “Original Credit Agreement”) and amending and
restating the Original Credit Agreement in its entirety, and is to provide funds
for the development of regional road and infrastructure improvements for Section
N of the Barton Creek Master Plan Community.
D.    The Original Credit Agreement was entered into for purposes of renewing,
extending and modifying the credit facilities and extensions of credit made
pursuant to that certain Loan Agreement dated effective as of December 16, 1999
entered into by the Bank and Borrowers, as the same has heretofore been amended,
restated and modified from time to time (the “Initial Credit Agreement”) and
which Original Credit Agreement amended and restated the Initial Credit
Agreement in its entirety.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and the mutual promises herein
contained, Borrowers and Bank agree as follows:
SECTION 1.
DEFINITIONS

1.1    Defined Terms. The terms as used in this Agreement shall have the
meanings assigned to such terms in the Defined Terms Addendum or elsewhere in
this Agreement.
1.2    Accounting Terms. All accounting terms not specifically defined in this
Agreement shall be determined and construed in accordance with GAAP.

{PH005695.1}     1

--------------------------------------------------------------------------------




1.3    Singular and Plural. Where the context herein requires, the singular
number shall be deemed to include the plural, the masculine gender shall include
the feminine and neuter genders, and vice versa.
SECTION 2.
TERMS, CONDITIONS AND PROCEDURES FOR BORROWING

Subject to the terms, conditions and procedures of this Agreement and each other
Loan Document including, but not limited to, the terms, conditions and
procedures set forth in the Defined Terms Addendum and Loan Terms, Conditions
and Procedures Addendum, Bank agrees to make credit available to the Borrowers
on such dates and in such amounts as the Borrowers shall request from time to
time or as may otherwise be agreed to by Borrowers and Bank.
The Loan shall be divided into three (3) tranches, with the first being a
$35,000,000 revolving credit tranche (the “Revolving Loan Tranche”) which is
evidenced by the Revolving Note, the second being a $3,000,000 letter of credit
tranche (the “Letter of Credit Tranche”) which is evidenced by the Letter of
Credit Note, and the third being a $10,000,000 construction loan tranche (the
“Construction Loan Tranche”) which is evidenced by the Construction Note.
Notwithstanding anything to the contrary contained in the Loan Documents, any
amounts borrowed and repaid under the Construction Loan Tranche may not be
reborrowed by Borrowers. In connection with each request for an Advance under
this Agreement, Borrowers shall designate in such request whether such Advance
is to be under the Revolving Loan Tranche, the Letter of Credit Tranche or the
Construction Loan Tranche. At such time as Borrowers have borrowed an aggregate
of $10,000,000 under the Construction Loan Tranche, Borrowers shall not have any
further right to borrow under the Construction Loan Tranche.
SECTION 3.
REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants as to itself and, as the context requires,
each Loan Party within its control, and such representations and warranties
shall be deemed to be continuing representations and warranties during the
entire life of this Agreement, and so long as Bank shall have any commitment or
obligation to make any Advances hereunder, and so long as any Indebtedness
remains unpaid and outstanding under any Loan Document, as follows:
3.1    Authority. Stratus and Austin are each a corporation. SPOC and Circle C
are each limited partnerships of which Stratus is an indirect or direct owner.
Each of Stratus, Circle C, Austin and SPOC is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization and
is duly qualified and authorized to do business in the state where the Land it
owns is located and in each other jurisdiction in which the character of its
assets or the nature of its business makes such qualification necessary.
3.2    Due Authorization. Each Loan Party has all requisite power and authority
to execute, deliver and perform its obligations under each Loan Document to
which it is a party or is otherwise bound, all of which have been duly
authorized by all necessary action, and are not in contravention of law or the
terms of any Loan Party’s organizational or other governing documents.

{PH005695.1}     2

--------------------------------------------------------------------------------




3.3    Title to Property. Each Loan Party has good title to all property and
assets purported to be owned by it, including those assets identified on the
Financial Statements most recently delivered by Borrowers to Bank, subject to
the Permitted Encumbrances.
3.4    Encumbrances. There are no Liens on, and no financing statements on file
with respect to, any of the property or assets of any Loan Party, except for
Permitted Encumbrances and any Liens or financing statements in favor of Bank.
3.5    Subsidiaries. As of the date hereof, none of the Borrowers has any
Subsidiaries, except as set forth in Schedule 3.5, which Schedule sets forth the
percentage of ownership of such Borrower in each such Subsidiary as of the date
of this Agreement.
3.6    Taxes. Each Loan Party (i) has filed, on or before their respective
delinquency dates, all federal, state, local and foreign tax returns that are
required to be filed, or has obtained extensions for filing such tax returns,
(ii) is not delinquent in filing such returns in accordance with such
extensions, and (iii) has paid all taxes which have become due pursuant to those
returns or pursuant to any assessments received by any such party, as the case
may be, to the extent such taxes have become due, except to the extent such tax
payments are being actively and diligently contested in good faith by
appropriate proceedings, and, if requested by Bank, have been bonded or reserved
in an amount and manner satisfactory to Bank. Further, no Loan Party knows of
any additional assessments in respect of any such taxes and related liabilities.
3.7    No-Defaults. There exists no default (or event which, with the giving of
notice or passage of time, or both, would result in a default) under the
provisions of any instrument or agreement evidencing, governing, securing or
otherwise relating to any Debt of any Loan Party or pertaining to any of the
Permitted Encumbrances (other than Contested Items) except to the extent that
any such failure has been waived or that such failure to comply would not have a
Material Adverse Effect.
3.8    Enforceability of Agreement and Loan Documents. Each Loan Document has
been duly executed and delivered by duly authorized officer(s) or other
representative(s) of each Loan Party that is a party thereto, and constitutes
the valid and binding obligations of each such Loan Party, enforceable in
accordance with their respective terms, except to the extent that enforcement
thereof may be limited by applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally at the time in effect.
3.9    Non-contravention. The execution, delivery and performance by each Loan
Party of the Loan Documents to which such Loan Party is a party or otherwise
bound, are not in contravention of the terms of any indenture, agreement or
undertaking to which any such Loan Party is a party or by which it is bound,
except to the extent that such terms have been waived or that failure to comply
with any such terms would not have a Material Adverse Effect.
3.10    Actions, Suits, Litigation or Proceedings. Except as shown on Schedule
3.10, there is no Material Litigation, and, to the best knowledge of each
Borrower, no Loan Party is under investigation by, or is operating under any
restrictions imposed by, any Governmental Authority.

{PH005695.1}     3

--------------------------------------------------------------------------------




3.11    Compliance with Laws. To the best knowledge of each Borrower, each Loan
Party has complied with all applicable Governmental Requirements, including,
without limitation, Environmental Laws, to the extent that failure to so comply
could have a Material Adverse Effect.
3.12    Consents, Approvals and Filings, Etc. Except as have been previously
obtained or as otherwise expressly provided in this Agreement, no authorization,
consent, approval license, qualification or formal exemption from, nor any
filing, declaration or registration with, any Governmental Authority and no
material authorization, consent or approval from any other Person, is required
in connection with the execution, delivery and performance by each Loan Party of
any Loan Document to which it is a party. All such authorizations, consents,
approvals, licenses, qualifications, exemptions, filings, declarations and
registrations which have previously been obtained or made, as the case may be,
are in full force and effect and are not the subject of any attack, or to the
best knowledge of each Borrower, any threatened attack, in any material respect,
by appeal, direct proceeding or otherwise.
3.13    Contracts, Agreements and Leases. To each Borrower’s best knowledge and
after due inquiry, no Loan Party is in default (beyond any applicable period of
grace or cure) in complying with any provision of any material contract,
agreement, indenture, lease or instrument to which it is a party or by which it
or any of its properties or assets are bound, where such default would have a
Material Adverse Effect. To each Borrower’s knowledge, each such material
contract, commitment, undertaking, agreement, indenture and instrument is in
full force and effect and is valid and legally binding.
3.14    ERISA. Except as shown on Schedule 3.14, no Loan Party maintains or
contributes to any employee benefit plan subject to Title IV of ERISA.
Furthermore, no Loan Party has incurred any accumulated funding deficiency
within the meaning of ERISA or incurred any liability to the PBGC in connection
with any employee benefit plan established or maintained by such Loan Party, and
no reportable event or prohibited transaction, as defined in ERISA, has occurred
with respect to such plans.
3.15    No Investment Company. No Loan Party is an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, nor is any Loan
Party “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
3.16    No Margin Stock. No Loan Party is engaged principally, or as one of its
important activities, directly or indirectly, in the business of extending
credit for the purpose of purchasing or carrying margin stock, and none of the
proceeds of the Loan will be used, directly or indirectly, to purchase or carry
any margin stock or made available by any Loan Party in any manner to any other
Person to enable or assist such Person in purchasing or carrying margin stock,
or otherwise used or made available for any other purpose which might violate
the provisions of Regulations G, T, U, or X of the Board of Governors of the
Federal Reserve System.

{PH005695.1}     4

--------------------------------------------------------------------------------




3.17    Environmental Representations.
(a)    No Loan Party has received any notice of any violation of any
Environmental Law(s); and no Loan Party is a party to any litigation or
administrative proceeding, nor, so far as is known by any Borrower, is any
litigation or administrative proceeding threatened against any Loan Party which,
in any event, (i) asserts or alleges that any Loan Party violated any
Environmental Law(s), (ii) asserts or alleges that any Loan Party is required to
clean up, remove or take any other remedial or response action due to the
disposal, depositing, discharge, leaking or other release of any Hazardous
Materials, or (iii) asserts or alleges that any Loan Party is required to pay
all or a portion of any past, present or future clean-up, removal or other
remedial or response action which arises out of or is related to the disposal,
depositing, discharge, leaking or other release of any Hazardous Materials by
any Loan Party, and which in each case of (i)-(iii), either singularly or in the
aggregate, could have a Material Adverse Effect.
(b)    To Borrowers’ knowledge, there are no conditions existing currently which
could subject any Loan Party to damages, penalties, injunctive relief or
clean-up costs under any applicable Environmental Law(s), or which require, or
are likely to require, clean-up, removal, remedial action or other response
pursuant to any applicable Environmental Law(s) by any Loan Party, and which, in
any event, either singularly or in aggregate, could have a Material Adverse
Effect.
(c)    No Loan Party is subject to any judgment, decree, order or citation
related to or arising out of any applicable Environmental Law(s), which, either
singularly or in the aggregate, could have a Material Adverse Effect; and, to
Borrowers’ knowledge, no Loan Party has been named or listed as a potentially
responsible party by any Governmental Authority in any matter arising under any
applicable Environmental Law(s), except as disclosed in Schedule 3.16, and, in
the event that any such matters are disclosed in said Schedule 3.16 they will
not, either singularly or in the aggregate, have a Material Adverse Effect.
(d)    Each Loan Party has all permits, licenses and approvals required under
applicable Environmental Laws, where the failure to so obtain or maintain any
such permits, licenses or approvals could have a Material Adverse Effect.
3.18    Accuracy of Information. The Financial Statements previously furnished
to Bank have been prepared in accordance with GAAP and fairly present the
financial condition of Borrowers and, as applicable, the consolidated financial
condition of Borrowers and such other Person(s) as such Financial Statements
purport to present, and the results of their respective operations as of the
dates and for the periods covered thereby; and since the date(s) of said
Financial Statements, there has been no material adverse change in the financial
condition of Borrowers or any other Person covered by such Financial Statements.
No Loan Party, nor any such other Person has any material contingent
obligations, liabilities for taxes, long-term leases or long-term commitments
not disclosed by, or reserved against in, such Financial Statements. Each Loan
Party is solvent, able to pay its respective debts as they mature, has capital
sufficient to carry on its business and has assets the fair market value of
which exceed its liabilities, and no Loan Party will be rendered insolvent,
under-capitalized or unable to pay debts generally as they

{PH005695.1}     5

--------------------------------------------------------------------------------




become due by the execution or performance of any Loan Document to which it is a
party or by which it is otherwise bound.
3.19    Equity Ownership. Stratus’ entire issued and outstanding capital stock
consists of 8,095,042 shares of common stock, $.01 par value; and the names of
all Persons who own beneficially five percent (5%) or more of such shares,
together with the amount of such ownership, are set forth in Schedule 3.19, Part
1 attached hereto. All of the partnership interests in Circle C are owned
beneficially and of record by the Persons and in the amounts/percentages set
forth in Schedule 3.19, Part 2 attached hereto. Austin’s entire issued and
outstanding capital stock consists of 1,000 shares of common stock, $1.00 par
value; and the names of all Persons who own beneficially five percent (5%) or
more of such shares, together with the amount of such ownership, are set forth
in Schedule 3.19, Part 4 attached hereto. All of the partnership interests in
SPOC are owned beneficially and of record by the Persons and in the
amounts/percentages set forth in Schedule 3.19, Part 3. To the extent that any
such partner is a corporation (other than Stratus or Austin), limited liability
company or partnership (other than Circle C), similar information with respect
to the beneficial and record owners of all equity ownership interests in each
such entity is set forth in Schedule 3.19, Part 3. There are no outstanding
options, warrants or rights to purchase, nor any agreement for the subscription,
purchase or acquisition of, any equity ownership interests of any Loan Party,
except described in Schedule 3.19, Part 5.
3.20    Business Loan. The Loan is a business loan transaction in the stated
amount solely for the purpose of carrying on the businesses of Borrowers and
none of the proceeds of the Loan will be used for the personal, family,
household or agricultural purposes of any Borrower.
3.21    Relationship. The relationship between each Borrower and Bank is solely
that of borrower and lender, and Bank has no fiduciary or other special
relationship with any Borrower or any other Loan Party, and no term or condition
of any of the Loan Documents shall be construed so as to deem the relationship
between any Borrower or any other Loan Party and Bank to be other than that of
borrower and lender.
3.22    Experience. The principals of each Borrower are knowledgeable
businessmen with experience in real estate transactions and real estate
financing. In all of their transactions with Bank, each Borrower and its
principals have been represented by (or have had the opportunity to be
represented by) legal counsel independent of Bank and independent of counsel for
Bank.
3.23    Compliance with Laws. The Land and any Improvements thereon comply, in
all material respects, with all applicable Governmental Requirements and
restrictive covenants, including, without limitation, zoning laws, building
codes, handicap or disability legislation, and all rules, regulations and orders
relating thereto, and all Environmental Laws, and the use to which a Borrower is
using or intends to use its Land and Improvements complies with all Governmental
Regulations in all material respects, specifically including, but not limited
to, any and all land use and development entitlements and Municipal Utility
District requirements for the Primary Collateral and the Other Collateral, and
that such Borrower has taken all action necessary to preserve and maintain the
land use and development entitlements, and has taken no action which would cause
a loss of any such entitlements.

{PH005695.1}     6

--------------------------------------------------------------------------------




3.24    Access. Access by vehicles to the Land exists over paved roadways that
have been completed, dedicated to the public use and accepted by the appropriate
Governmental Authority.
3.25    Statements. No certificate, statement, report or other information
delivered heretofore, concurrently herewith or hereafter by any Loan Party to
Bank in connection herewith, or in connection with any transaction contemplated
hereby, contains or will contain any untrue statement of a material fact or
fails to state any material fact necessary to keep the statements contained
therein from being materially misleading, and same were true, complete and
accurate as of the date hereof in all material respects.
3.26    Disclaimer of Permanent Financing. Each Borrower acknowledges and agrees
that Bank has not made any commitments, either express or implied, to extend the
terms of the Loan past its stated maturity date or to provide Borrowers with any
permanent financing, except to the extent, if any, that the same is expressly
stated in this Agreement and the other Loan Documents.
3.27    Not a Broker Or Dealer. No Loan Party is a “broker” or a “dealer” within
the meaning of the Securities Exchange Act of 1934, as amended from time to
time, and any rules or regulations promulgated thereunder.
SECTION 4.
AFFIRMATIVE COVENANTS

Each Borrower covenants and agrees that, so long as Bank is committed to make
any Advance or issue any Letter of Credit under this Agreement, and until all
instruments and agreements evidencing any Loan which is payable on demand or
which conditions Advances upon the Bank’s discretion are fully discharged and
terminated, and thereafter, so long as any Indebtedness remains outstanding, it
will, and, as applicable, it will cause each Loan Party within its control or
under common control to:
4.1    Preservation of Existence, Etc. Preserve and maintain its existence and
preserve and maintain such of its rights, licenses, and privileges as are
material to the business and operations conducted by it; qualify and remain
qualified to do business in each jurisdiction in which the Land it owns is
located and where such qualification is material to its business and operations
or ownership of its properties; continue to conduct and operate its business
substantially as conducted and operated during the present and preceding
calendar year; at all times maintain, preserve and protect all of its franchises
and trade names and preserve all the remainder of its property and keep the same
in good repair, working order and condition; and from time to time make, or
cause to be made such repairs or betterments as Borrower is obligated to make
under any Governmental Requirements.
4.2    Keeping of Books. Keep proper books of record and account in which full
and correct entries shall be made of all of its financial transactions and its
assets and businesses so as to permit the presentation of financial statements
(including, without limitation, those Financial Statements to be delivered to
Bank pursuant to Section 4.3 hereof) prepared in accordance with GAAP; and
permit Bank, or its representatives, at reasonable times and intervals after
forty-eight (48) hours prior notice, at Borrowers’ cost and expense, to visit
any office of any Loan Party,

{PH005695.1}     7

--------------------------------------------------------------------------------




discuss its financial matters with its officers, employees, and independent
certified public accountants, and by this provision, each Borrower authorizes
such officers, employees and accountants to discuss the finances and affairs of
any Loan Party and to examine any of its books and other corporate records;
provided, however, if no Event of Default exists, such visit will not occur more
often than four (4) times in any calendar year.
4.3    Reporting Requirements. Stratus shall furnish to Bank, or cause to be
furnished to Bank, the following:
(a)    As soon as possible, and in any event within five (5) calendar days after
becoming aware of the occurrence or existence of each Default or Event of
Default hereunder or of any Material Adverse Effect, a written statement of the
chief financial officer or other appropriate authorized representative of
Stratus, setting forth details of such Default, Event of Default or Material
Adverse Effect, and the action which Stratus has taken, or has caused to be
taken, or proposes to take, or to cause to be taken, with respect thereto.
(b)    As soon as available, and in any event within ninety (90) days after and
as of the end of each fiscal year of Stratus, audited consolidated Financial
Statements of Stratus, including a balance sheet, statement of operations,
statement of equity, statement of cash flows and disclosure of contingent
obligations, for and as of such fiscal year then ending, with comparative
numbers for the preceding fiscal year, in each case, prepared by Stratus or such
other Person, as applicable, and completed in such detail as Bank shall require,
and certified by the chief financial officer or other appropriate authorized
representative of Stratus or of such other Person, as applicable, as to
consistency with prior financial reports and accounting periods, accuracy and
fairness of presentation. Such audited Financial Statements shall be prepared in
accordance with GAAP and audited by independent certified public accountants of
recognized standing selected by Borrower and shall contain unqualified opinions
as to the fairness of the statements therein contained.
(c)    As soon as available, and in any event not later than sixty (60) days
after the start of each fiscal year of Stratus, the business plan of Stratus for
such forthcoming fiscal year.
(d)    As soon as available, and in any event within forty-five (45) days after
the end of each calendar quarter, consolidated Financial Statements of Stratus
and, to the extent not covered in the Stratus Financial Statements, from such of
the other Loan Parties as may be required by the Bank, Consolidated, as
applicable, for and as of such reporting period, including a balance sheet,
statement of operations, statement of equity and statement of cash flows and
disclosure of contingent obligations for and as of such reporting period then
ending and for and as of that portion of the calendar year then ending, with
comparative numbers for the same period of the preceding calendar year, in each
case, certified by the chief financial officer or other appropriate authorized
representative of Stratus and, as applicable, each other Loan Party as to
consistency with prior financial reports and accounting periods, accuracy and
fairness of presentation.

{PH005695.1}     8

--------------------------------------------------------------------------------




(e)    As soon as available, and in any event within forty-five (45) days after
the end of each calendar month, a statement of Stratus’ sales as of such
reporting period then ending and for and as of that portion of the calendar year
then ending, with comparative numbers for the same period of the preceding
calendar year, in each case, certified by the chief financial officer of Stratus
as to consistency with prior reports and accounting periods, accuracy and
fairness of presentation ended and the year-to-date.
(f)    As soon as available, and in any event within forty-five (45) days after
and as of the end of each calendar quarter, a statement of the status of MUD
Reimbursables and the MUD Reimbursables Value, Credit Banks and Credit Bank
Value, and Material Litigation as of such reporting period then ending certified
by the chief financial officer of Stratus as to accuracy and completeness.
(g)    Promptly upon receipt thereof, copies of all management letters and other
substantive reports submitted to any Loan Party by independent certified public
accountants in connection with any annual audit of any such party.
(h)    Promptly after filing the same, a copy of Stratus’ annual federal income
tax return.
(i)    Simultaneously with the Financial Statements to be delivered to Bank
pursuant to Sections (b) and (d) above, a Compliance Certificate dated as of the
end of such quarter or year, as the case may be.
(j)    Promptly, and in form and detail reasonably satisfactory to Bank, such
other information as Bank may reasonably request from time to time.
4.4    Intentionally Omitted.
4.5    Further Assurances: Financing Statements. Furnish Bank, at Borrowers’
expense, upon Bank’s request and in form reasonably satisfactory to Bank, and
execute and deliver or cause to be executed and delivered, such additional
pledges, assignments, mortgages, lien instruments or other security instruments,
consents, acknowledgments, subordinations and financing statements covering any
or all of the Mortgaged Property pledged, assigned, mortgaged or encumbered
pursuant to any Loan Document, of every nature and description, whether now
owned or hereafter acquired by the Person providing such Mortgaged Property,
together with such other documents or instruments as Bank may require to
effectuate more fully the express purposes of any Loan Document.
4.6    Compliance with Leases. Comply with all material terms and conditions of
the Leases, if any, and all other lease or rental agreements covering any
premises or property (real or personal) wherein any of the Mortgaged Property is
or may be located, or covering any of the other material personal or real
property now or hereafter owned, leased or otherwise used by any Loan Party in
the conduct of its business, and any Governmental Requirement, except where the
failure to so comply could not cause a Material Adverse Effect.
4.7    Indemnification. Indemnify, defend and save Bank harmless from any and
all claims, losses, costs, damages, liabilities, obligations and expenses,
including, without limitation,

{PH005695.1}     9

--------------------------------------------------------------------------------




reasonable attorneys’ fees, incurred by Bank by reason of any Default or Event
of Default, in defending or protecting the Liens which secure or purport to
secure all or any portion of the Indebtedness, whether existing under any Loan
Document or otherwise or the priority thereof, any bodily injury or death or
property damage occurring in or upon or in the vicinity of the Section N
Property or the other Mortgaged Property through any cause whatsoever or
asserted against them on account of any act performed or omitted to be performed
hereunder or on account of any transaction arising out of or in any way
connected with the Section N Property or the other Mortgaged Property or with
this Agreement or any other Loan Document, or in enforcing the obligations of
any Borrower or any other Person under or pursuant to any Loan Document, or in
the prosecution or defense of any action or proceeding concerning any matter
growing out of or connected with the Mortgaged Property or any Loan Document,
INCLUDING ANY CLAIMS, LOSSES, COSTS, DAMAGES, LIABILITIES, OBLIGATIONS, AND
EXPENSES RESULTING FROM BANK’S OWN NEGLIGENCE, EXCEPT AND TO THE EXTENT, BUT
ONLY TO THE EXTENT, CAUSED BY BANK’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
Without limiting in any manner any of the foregoing, it is specifically agreed
that the obligations of Borrowers under this section shall extend to any and all
claims, losses, costs, damages, liabilities, obligations and expenses,
including, without limitation, reasonable attorneys’ fees, incurred by Bank by
reason that the legal description of any of the Mortgaged Property in any Loan
Document is incorrect in any respect or because the Liens of any of the Deeds of
Trust are other than first and prior Liens, except to the extent any such Deed
of Trust expressly recognizes that it is not a first and prior Lien.
4.8    Governmental and Other Approvals. To the extent necessary to be in
compliance, comply with all Governmental Requirements in a timely matter and
apply for, obtain and/or maintain in effect, as applicable, all authorizations,
consents, approvals, licenses, qualifications, exemptions, filings,
declarations, and registrations (whether with any Governmental Authority,
securities exchange or otherwise) which are necessary in connection with the
execution, delivery and/or performance by any Loan Party of any Loan Document to
which it is a party, specifically including, but not limited to, the
entitlements necessary to develop the Mortgaged Property.
4.9    Insurance. Each Borrower shall obtain and maintain or cause to be
obtained and maintained at such Borrower’s sole expense with respect to the
portions of the Mortgaged Property owned by it: (a) all-risk property insurance
with respect to all insurable Mortgaged Property, if any, against loss or damage
by fire, lightening, windstorm, explosion, hail, tornado and such hazards as are
presently included in so-called “all-risk” coverage and against such other
insurable hazards as Bank may reasonably require, in an amount not less than
100% of the full replacement cost, including the cost of debris removal, without
deduction for depreciation and sufficient to prevent Borrowers or Bank from
becoming a coinsurer; (b) if and to the extent any insurable Improvements are in
a special flood hazard area, a flood insurance policy in an amount equal to the
lesser of the principal balance of the Indebtedness or the maximum amount
available or the replacement cost of the insurable Mortgaged Property; (c)
commercial general public liability insurance, on an “occurrence” basis, for the
benefit of Borrowers with Bank named as loss payee in respect to the Land and
Improvements; (d) statutory worker’s compensation insurance with respect to any
work on or about the Mortgaged Property; and (e) such other insurance on the
insurable Mortgaged Property as may from time to time be reasonably required by
Bank and against other insurable hazards or casualties which at the time are
commonly

{PH005695.1}     10

--------------------------------------------------------------------------------




insured against in the case of premises similarly situated, due regard being
given to the height, type, construction, location, use and occupancy of
buildings and improvements. All insurance policies shall be issued and
maintained by insurers, in amounts, with deductibles, and in form reasonably
satisfactory to Bank, and shall require not less than fifteen (15) days’ prior
written notice to Bank of any cancellation or material change of coverage. All
insurance policies maintained, or caused to be maintained, by a Borrower with
respect to any of the Mortgaged Property shall provide that each such policy
shall be primary without right of contribution from any other insurance that may
be carried by such Borrower or Bank and that all of the provisions thereof,
except the limits of liability, shall operate in the same manner as if there
were a separate policy covering each insured. If any insurer which has issued a
policy of title, hazard, liability or other insurance required pursuant to this
Agreement or any other Loan Document becomes insolvent or the subject of any
bankruptcy, receivership or similar proceeding or if Bank, in good faith,
believes that the financial responsibility of such insurer is or becomes
inadequate, the applicable Borrower shall, in each instance, promptly, upon the
request of Bank and at such Borrower’s expense, obtain and deliver to Bank a
certificate of insurance issued by another insurer, which insurer and policy
meet the requirements of this Agreement or such other Loan Document, as the case
may be and shall furnish a copy of the policy upon Bank’s request. Without
limiting the discretion of Bank with respect to required endorsements to
insurance policies, all such policies for loss of or damage to the Mortgaged
Property shall contain a standard mortgage clause (without contribution) naming
Bank as mortgagee with loss proceeds payable to Bank notwithstanding (i) any
act, failure to act or negligence of or violation of any warranty, declaration
or condition contained in any such policy by any named insured; (ii) the
occupation or use of the Mortgaged Property for purposes more hazardous than
permitted by the terms of any such policy; (iii) any foreclosure or other
similar action by Bank under the Loan Documents; or (iv) any change in title to
or ownership of the Mortgaged Property or any portion thereof, such proceeds to
be held for application as provided in the Loan Documents. The originals of each
initial insurance policy (or to the extent permitted by Bank, a copy of the
original policy and a satisfactory certificate of insurance) shall be delivered
to Bank at the time of execution of this Agreement, with no delinquent premium
payments, and each renewal certificate shall be delivered to Bank prior to the
expiration of the policy it renews or replaces with no delinquent premium
payments; provided that all insurance premiums shall be prepaid on an annual
basis. Borrower shall pay all premiums on policies required hereunder as they
become due and payable. If any loss occurs at any time when Borrower has failed
to perform any Borrower’s covenants and agreements in this Paragraph, Bank shall
nevertheless be entitled to the benefit of all insurance covering the loss and
held by or for all Borrowers, to the same extent as if it had been made payable
to Bank. Upon any foreclosure hereof or transfer of title to the Mortgaged
Property in extinguishment of the whole or any part of the Indebtedness, all of
Borrowers’ right, title and interest in and to the insurance policies referred
to in this Paragraph (including unearned premiums) and all proceeds payable
thereunder shall thereupon vest in the purchaser at foreclosure or other such
transferee, to the extent permissible under such policies. Bank shall have the
right (but not the obligation) to make proof of loss for, settle and adjust any
claim under, and receive the proceeds of, all insurance for loss of or damage to
the Mortgaged Property, and the expenses incurred by Bank in the adjustment and
collection of insurance proceeds shall be a part of the Indebtedness, shall be
due and payable to Bank on demand and shall bear interest from the date paid by
Bank until reimbursed at the highest rate of interest applicable to any of the
Indebtedness (but not in excess of the highest rate permitted by

{PH005695.1}     11

--------------------------------------------------------------------------------




applicable law). Bank and Bank’s employees are each irrevocably appointed
attorney-in-fact for Borrowers and are authorized to adjust and compromise each
loss without the consent of Bank, to collect, receive and receipt for all
insurance proceeds in the name of Bank and/or Borrowers, and to endorse
Borrowers’ name upon any check in payment of the loss. Bank shall not be, under
any circumstances, liable or responsible for failure to collect or exercise
diligence in the collection of any of such proceeds or for the obtaining,
maintaining or adequacy of any insurance or for failure to see to the proper
application of any amount paid over to any Borrower.
4.10    Compliance with ERlSA. In the event that any Loan Party or any of its
Subsidiaries maintain(s) or establish(es) a Pension Plan subject to ERISA, (a)
comply in all material respects with all requirements imposed by ERISA as
presently in effect or hereafter promulgated, including, but not limited to, the
minimum funding requirements thereof; (b) promptly notify Bank upon the
occurrence of a “reportable event” or “prohibited transaction” within the
meaning of ERlSA, or that the PBGC or any Loan Party has instituted or will
institute proceedings to terminate any Pension Plan, together with a copy of any
proposed notice of such event which may be required to be filed with the PBGC;
and (c) furnish to Bank (or cause the plan administrator to furnish Bank) a copy
of the annual return (including all schedules and attachments) for each Pension
Plan covered by ERlSA, and filed with the Internal Revenue Service by any Loan
Party not later than thirty (30) days after such report has been so filed.
4.11    Environmental Covenants.
(a)    Comply with all applicable Environmental Laws in all material respects,
including, but not limited to, the demolition of any existing house or other
buildings, in accordance with, and to the extent required by, Texas Department
of Health Regulations, and maintain all permits, licenses and approvals required
under applicable Environmental Laws, where the failure to do so could have a
Material Adverse Effect. Further, Borrower acknowledges that certain petroleum
hydrocarbons have been released from Exxon and Shell Oil pipelines located on or
in the vicinity of the Land, and in the event the subsurface soil affected by
such releases on the Land are to be disturbed, Borrower will take such health
and safety measures as necessary to protect any person coming into contact with
such releases, and all impacted soil resulting from site excavations will be
disposed of in accordance with applicable regulations.
(b)    Promptly notify Bank, in writing, as soon as any Borrower becomes aware
of any condition or circumstance which makes any of the environmental
representations or warranties set forth in this Agreement or any other Loan
Document incomplete, incorrect or inaccurate in any material respect as of any
date; and promptly provide to Bank, immediately upon receipt thereof, copies of
any material correspondence, notice, pleading, citation, indictment, complaint,
order, decree, or other document from any source asserting or alleging a
violation of any Environmental Laws by any Loan Party, or of any circumstance or
condition which requires or may require, a financial contribution by any Loan
Party, or a clean-up, removal, remedial action or other response by or on behalf
of any Loan Party, under applicable Environmental Law(s), or which seeks damages
or civil, criminal or punitive penalties from any Loan Party or any violation or
alleged violation of Environmental Law(s).

{PH005695.1}     12

--------------------------------------------------------------------------------




(c)    Borrower hereby agrees to indemnify, defend and hold Bank, and any of
Bank’s past, present and future officers, directors, shareholders, employees,
representatives and consultants, harmless from any and all claims, losses,
damages, suits, penalties, costs, liabilities, obligations and expenses
(including, without limitation, reasonable legal expenses and attorneys’ fees,
whether inside or outside counsel is used) incurred or arising out of any claim,
loss or damage of any property, injuries to or death of any persons,
contamination of or adverse effects on the environment, or other violation of
any applicable Environmental Law(s), in any case, caused by any Loan Party or in
any way related to any property owned or operated by any Loan Party or due to
any acts of any Loan Party or any of its officers, directors, shareholders,
employees, consultants and/or representatives, INCLUDING ANY CLAIMS, LOSSES,
DAMAGES, SUITS, PENALTIES, COSTS, LIABILITIES, OBLIGATIONS OR EXPENSES,
RESULTING FROM BANK’S OWN NEGLIGENCE; PROVIDED HOWEVER, THAT THE FOREGOING
INDEMNIFICATION SHALL NOT BE APPLICABLE, AND BORROWER SHALL NOT BE LIABLE FOR
ANY SUCH CLAIMS, LOSSES, DAMAGES, SUITS, PENALTIES, COSTS, LIABILITIES,
OBLIGATIONS OR EXPENSES, TO THE EXTENT (BUT ONLY TO THE EXTENT) THE SAME ARISE
OR RESULT FROM ANY GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF BANK OR ANY OF ITS
AGENTS OR EMPLOYEES.
4.12    Bank’s Expenses. Pay or reimburse to Bank on demand all costs and
expenses of Bank, including, without limitation, reasonable attorneys’ fees and
legal expenses, incurred in connection with the preparation, execution,
delivery, administration and performance of the Loan Documents, the Mortgaged
Property, and the transactions contemplated by this Agreement including, without
limitation, title insurance and examination charges, survey costs, insurance
premiums, filing and recording fees, attorneys’ fees and expenses, and other
expenses payable to third parties incurred by Bank in connection with the
consummation of the transactions contemplated by this Agreement.
4.13    Surveys. Furnish Bank from time to time at the request of Bank but no
more often than once per year, at Borrowers’ expense recertified and updated
Surveys of the Primary Collateral. All Surveys shall be in form and substance
reasonably acceptable to Bank.
4.14    Estoppel Certificates. Deliver to Bank, within ten (10) days after
request therefor, estoppel certificates or written statements, duly
acknowledged, stating to Borrowers’ knowledge after diligent inquiry, the amount
that has then been advanced to Borrowers under this Agreement, the amount due on
the Note, and whether any offsets or defenses exist against the Note or any of
the other Loan Documents.
4.15    Personalty and Fixtures. Deliver to Bank, on demand, any contracts,
bills of sale, statements, receipted vouchers or agreements under which any
Borrower claims title to any items of personal property incorporated in any
Improvements or subject to the lien of any of the Deeds of Trust or to the
security interest of any of the Security Agreements.
4.16    Leases. Deliver to Bank executed copies of all Leases; and all said
Leases will contain a written provision reasonably acceptable to Bank whereby
all rights of the tenant in the

{PH005695.1}     13

--------------------------------------------------------------------------------




Lease and the Mortgaged Property are subordinated to the liens and security
interests granted in the Loan Documents. Furthermore, if requested by Bank,
Borrowers shall cause to be executed and delivered to Bank a Subordination,
Non-Disturbance and Attornment Agreement, in form and substance reasonably
acceptable to Bank, relating to each Lease and fully executed by Bank, Borrowers
and such tenant.
4.17    Approval to Lease Required. Borrowers will obtain the prior written
consent of Bank as to the form and substance of each proposed Lease specifically
including, but not limited to, any ground lease transaction, and of each
prospective tenant prior to entering into any such Lease, which approval will
not be unreasonably withheld, conditioned or delayed.
4.18    Brokers. Pay all fees, commissions and other compensation payable to all
brokers, if any, involved in this transaction at or prior to the disbursement of
the Initial Advance, except for any brokers expressly contracted with by Bank.
Borrowers hereby agree to indemnify and hold harmless Bank from and against any
loss, damage, expense or claims of brokers (except for brokers expressly
contracted with by Bank) arising by reason of the execution hereof or the
consummation of the transactions contemplated hereby, including but not limited
to, any transactions involving or relating to any Lease.
4.19    Appraisals. Supply Bank, at Borrowers’ expense, with new or recertified
Appraisals from time to time upon Bank’s request; provided, (i) such Appraisals
shall be updated at least one time every two (2) years and (ii) so long as no
Default or Event of Default shall have occurred and be continuing, Borrowers
shall not be obligated to pay for any such Appraisals more frequently than once
during any calendar year; subject, however, to the updated information regarding
reconciliation of value as may be required by Bank in connection with a partial
release, as more fully set forth in Addendum 3 (a “Partial Release”). Without
limiting the foregoing in any manner, Borrower may, from time to time and at its
cost and expense, and without affecting Bank’s right to require any updated
Appraisal pursuant to this Section 4.19, obtain and deliver to Bank new
Appraisals or updates of existing Appraisals, provided such Appraisals comply
with the requirements of this Agreement, for the purposes of updating the
Borrowing Base Limitation. Borrowers and Bank acknowledge that, as of the date
of this Agreement, Bank has not been provided with the required Appraisals.
Until such time as Bank has been provided with the required Appraisals, the most
recent prior existing appraisals approved by Bank will be used for all purposes
under this Agreement.
4.20    Financial Covenants. Maintain compliance with the following financial
covenants on a consolidated basis:
(a)    Maintain a Total Stockholder Equity at all times of not less than
$120,000,000; provided, however, if at any time Borrowers deliver to Bank
evidence reasonably acceptable to Bank that, FAAM, in connection with the FAAM
loan, and Beal Bank Nevada, in connection the senior loan to the Block 21
Entity, have reduced the total stockholder equity requirement under their
respective loan documents to $110,000,000.00, then the requirement imposed by
this Section 4.20(a) shall be automatically reduced such that Borrowers will
only be required to maintain a Total Stockholder Equity at all times of not less
than $110,000,000.

{PH005695.1}     14

--------------------------------------------------------------------------------




(b)    Maintain a maximum Debt-to-Tangible Net Worth Ratio at all times of not
more than 1.50 to 1.00.
The foregoing covenants shall be (i) computed on a consolidated basis, (ii)
tested at the end of each calendar quarter, (iii) and certified to in the
Compliance Certificate required to be delivered to Bank pursuant to Section
4.3(i) above.
4.21    FAAM Loan. Stratus previously obtained the FAAM Loan, which is an
unsecured loan from one or more affiliates of First American Asset Management
(“FAAM”) in a principal amount not to exceed $23,000,000.00. Borrowers hereby
represent and warrant that the following terms, covenants and restrictions have
been satisfied and complied with at all times to date and shall continue to be
satisfied and complied with throughout the term of the FAAM Loan until the Loan
has been repaid in full and all other obligations of Borrowers under the Loan
Documents have been fully satisfied: (i) the stated principal amount of the FAAM
Loan shall not at any time exceed $23,000,000; (ii) the proceeds of the FAAM
Loan shall be used only for general corporate purposes of Stratus, including the
use of such proceeds for the purpose of repurchasing the common stock of
Stratus; (iii) the FAAM Loan is not and shall at no time be secured by any of
the real property or other collateral securing the Loan or otherwise be secured
by any Liens in contravention of any terms or provisions in this Agreement
(including, without limitation, Section 5.5 hereof), or any of the other Loan
Documents; (iv) Bank’s rights to receive, use and apply any and all proceeds and
other amounts as set forth in Sections 2.18 and 2.19 of Addendum 2 and elsewhere
in this Agreement shall continue in full force and effect and shall not be
affected in any manner by the FAAM Loan, and FAAM (and any subsequent holder of
the FAAM Loan) shall have no rights to the receipt of any such proceeds, and
Borrowers shall not utilize any of such proceeds for repayment of or application
to any of the indebtedness evidenced by the FAAM Loan; (v) without the prior
written approval of Bank, no proceeds of the Loan shall be used by Borrowers to
repay any principal or other amounts then outstanding under the FAAM Loan,
except that proceeds of the Loan may be used by Borrowers for the repayment of
ordinary interest then due and payable under the FAAM Loan so long as no Event
of Default or Default exists and is continuing under this Agreement or the other
Loan Documents; and (vi) the promissory note, loan agreement and other loan
documents (if any) executed in connection with the FAAM Loan shall not, without
Bank’s written consent, be amended or modified in any manner that (a) conflicts
with any of the foregoing terms, covenants and restrictions, (b) increases the
principal amount of the FAAM Loan to more than $23,000,000, or (c) would cause a
default or an event of default under this Agreement or any of the other Loan
Documents. Borrowers shall promptly provide Bank with a copy of any notice of
default received by Stratus or Borrowers from FAAM (or the then holder of the
FAAM Loan) or delivered by Stratus or Borrowers to FAAM (or the then holder of
the FAAM Loan), in connection with the FAAM Loan. Any failure of Borrowers or
the FAAM Loan to comply with any of the foregoing conditions, covenants and
restrictions set forth in items (i) through (vi) above shall be an Event of
Default under this Agreement and the other Loan Documents. Any default or event
of default under the FAAM Loan which continues beyond any applicable grace or
cure period thereunder shall also constitute an Event of Default under the Loan
Agreement (and the other Loan Documents.
4.22    Loan-to-Value Ratio. The Loan-to-Value Ratio, as determined by Bank
based on Appraisals obtained by Bank in accordance with this Agreement shall be
less than or equal to

{PH005695.1}     15

--------------------------------------------------------------------------------




50%. If, at any time after the date of this Agreement, Bank obtains new
Appraisals pursuant to the terms of this Agreement, and such Appraisals reflect
that a Loan-To-Value Ratio exceeding 50%, Borrowers shall make a mandatory
prepayment of principal under the Note in an amount necessary to reduce the
Loan-To-Value Ratio to 50%, which payment shall be due within thirty (30) days
after Bank delivers to Borrowers a written request therefor.
SECTION 5.
NEGATIVE COVENANTS

Each Borrower covenants and agrees that, so long as Bank is committed to make
any Advance or issue any Letter of Credit under this Agreement and until all
instruments and agreements evidencing any Loan which is payable on demand or
which conditions Advances upon the Bank’s discretion are fully discharged and
terminated and, thereafter, so long as any Indebtedness remains outstanding, it
will not, and it will not allow any Loan Party within its control to, without
the prior written consent of the Bank:
5.1    Capital Structure, Business Objects or Purpose. Purchase, acquire or
redeem any of its equity ownership interests, or enter into any reorganization
or recapitalization or reclassify its equity ownership interests, or make any
material change in its capital structure or general business objects or purpose.
Notwithstanding the foregoing, Borrowers may repurchase up to $1,000,000.00 of
the outstanding common stock of Stratus.
5.2    Mergers or Dispositions. Change its name, enter into any merger or
consolidation, whether or not the surviving entity thereunder, or sell, lease,
transfer, relocate or dispose of all, substantially all, or any material part of
its assets (whether in a single transaction or in a series of transactions),
except as expressly permitted under this Agreement or the other Loan Documents.
5.3    Guaranties. Guarantee, endorse, or otherwise become secondarily liable
for or upon the obligations or Debt of others (whether directly or indirectly),
except:
a.guaranties in favor of and satisfactory to Bank;
b.endorsements for deposit or collection in the ordinary course of business;
c.guaranties of carve-outs of non-recourse liabilities in connection with
permanent financing of projects owned by Subsidiaries of Borrowers
(collectively, the "Guaranties of Non-Recourse Carve-Out Liabilities").
d.Amended and Restated Guaranty Agreement dated October 21, 2009 in the original
principal amount of $120,000,000.00 for the benefit of Beal Bank; and
e.Guaranty Agreement dated January 29, 2010 in the original principal amount of
$5,370,000.00 for the benefit of United Heritage Credit Union.
5.4    Debt. Become or remain obligated for any Debt, except:
a.    Indebtedness and other Debt from time to time outstanding and owing to
Bank;

{PH005695.1}     16

--------------------------------------------------------------------------------




b.    Unsecured trade, utility or non-extraordinary accounts payable arising in
the ordinary course of business and other unsecured Debt of Borrower or the Loan
Parties on a Consolidated basis at any one time not to exceed $500,000.00,
except for the FAAM Loan;
c.    except for the Guaranties of Non-Recourse Carve-Out Liabilities and any
guaranties for the benefit of Bank with regard to other loans to Subsidiaries of
Borrowers or any other Loan Party (except as expressly provided below),
contingent liabilities of Borrowers on a consolidated basis at any one time not
to exceed $20,000,000.00;
d.    Amended and Restated Guaranty Agreement dated October 21, 2009 in the
original principal amount of $120,000,000.00 for the benefit of Beal Bank;
e.    Guaranty Agreement dated January 29, 2010 in the original principal amount
of $5,370,000.00 for the benefit of United Heritage Credit Union;
f.    Debt of a Related Party but only to the extent of the lesser of
seventy-five percent (75%) of the appraised value of the real estate project
owned by such Related Party or eighty percent (80%) of the total costs
associated with the real estate project owned by such Related Party;
g.    Debt subordinated to the prior payment in full of the Indebtedness upon
terms and conditions approved in writing by Bank;
h.    Debt outstanding as of the date hereof that is shown on the Financial
Statements previously delivered to Bank; and
i.    Debt of any Loan Party to any other Loan Party.
5.5    Encumbrances. Create, incur, assume or suffer or permit to exist any Lien
upon any of its property or assets, whether now owned or hereafter acquired,
except for Permitted Encumbrances.
5.6    Acquisitions. Except as expressly permitted under this Agreement,
purchase or otherwise acquire or become obligated for the purchase of all or
substantially all of the assets or business interests of any Person or any
shares of stock or other ownership interests of any Person or in any other
manner effectuate or attempt to effectuate an expansion of present business by
acquisition.
5.7    Dividends. Declare or pay dividends on, or make any other distribution
(whether by reduction of capital or otherwise) in respect of any shares of its
capital stock or other ownership interests, including but not limited to
dividends payable by Stratus or any dividends payable solely in stock except (a)
dividends payable by a Subsidiary of a Borrower to a Borrower or by the
Subsidiary of another Loan Party to such other Loan Party; or (b) the
redemption, repurchase or acquisition of any shares of its capital stock payable
upon an employee’s termination pursuant to its employee stock option,
repurchase, or similar plan; provided, however, that after giving effect to such
redemption, repurchase or acquisition, such Borrower or

{PH005695.1}     17

--------------------------------------------------------------------------------




such other Loan Party, as applicable, shall be in full compliance with the terms
of this Agreement.
5.8    Investments. Except as otherwise permitted in Section 2.17 of Addendum 2,
make or allow to remain outstanding any investment (whether such investment
shall be of the character of investment in shares of stock, evidences of
indebtedness or other securities or otherwise) in, or any loans, advances or
extensions of credit to, any Person, other than:
(a)    Each Borrower’s current ownership in its respective Subsidiaries and
Related Parties; and
(b)    Acquisition of a new Subsidiary in connection with the acquisition of
additional land which otherwise qualifies for a Section 2.17 acquisition as
provided in Section 2.17 of Addendum 2 hereof; and
(c)    any investment in direct obligations of the United States of America or
any agency thereof, or in certificates of deposit issued by Bank, maintained
consistent with a Borrower’s or such Subsidiary’s business practices prior to
the date hereof; provided, that no such investment shall mature more than ninety
(90) days after the date when made or the issuance thereof.
5.9    Transactions with Affiliates. Enter into any transaction with any of
their stockholders, officers, employees, partners or any of their Affiliates or
Related Parties, except subject to the terms hereof, transactions in the
ordinary course of business and on terms not less favorable than would be usual
and customary in similar transactions between Persons dealing at arm’s length,
or transfer any assets to any Related Party which is not a Borrower hereunder
without Bank’s prior consent.
5.10    Defaults on Other Obligations. Fail to perform, observe or comply duly
with any covenant, agreement or other obligation to be performed, observed or
complied with by any Loan Party, subject to any grace or cure periods provided
therein, which failure could have a Material Adverse Effect.
5.11    Prepayment of Debt. Use proceeds of the Loan to prepay (or take any
actions which impose an obligation to prepay) any Debt, except the Indebtedness,
taxes, trade debt of Borrowers incurred in the ordinary course of business and
for the other purposes set forth in Section 2.4 of Addendum 2 hereof.
5.12    Pension Plans. Except in compliance with this Agreement, enter into,
maintain, or make contribution to, directly or indirectly, any Pension Plan that
is subject to ERISA.
5.13    Subordinate Indebtedness. Subordinate any indebtedness due to it from
any Person to indebtedness of other creditors of such Person.
5.14    No Further Negative Pledges. Other than the FAAM Loan, enter into or
become subject to any agreement (other than this Agreement or the Loan
Documents) (a) prohibiting the guaranteeing by any Loan Party of any
obligations, (b) prohibiting the creation or assumption of any Lien upon the
properties or assets of any Loan Party, whether now owned or hereafter

{PH005695.1}     18

--------------------------------------------------------------------------------




acquired or (c) requiring an obligation to become secured (or further secured)
if another obligation is secured or further secured.
5.15    No License Restrictions. Permit any restriction in any license or other
agreement that restricts any Borrower or any other Loan Party from granting a
Lien to Bank upon any of any Borrower’s or such other Loan Party’s rights under
such license or agreement.
5.16    No Transfers to Related Parties. Transfer or permit any transfer of any
assets of any Borrower to any Related Party for non-project related purposes.
5.17    Change in Management. Not permit any change in the management of
Borrowers, unless such change in management is the result of a replacement for
normal attrition, retirement, death or incapacity and within a reasonable period
following such change, Borrowers have provided for the replacement of such
manager to Bank’s reasonable satisfaction; provided, further, Borrowers shall
promptly notify Bank in writing of the occurrence of any change in the
management of any Borrower.
SECTION 6.
EVENTS OF DEFAULT

6.1    Events of Default. The occurrence or existence of any one or more of the
following conditions or events shall constitute an “Event of Default” hereunder:
(a)    Non-payment of any principal, interest or other sum due under the terms
of this Agreement, the Note, or under any other Loan Document when due in
accordance with the terms hereof or thereof, which non-payment continues for
five (5) days beyond its due date.
(b)    Default by any Borrower in the observance or performance of any of the
other conditions, covenants or agreements of Borrowers set forth in this
Agreement or under any other Loan Document, which default continues for thirty
(30) days following the date on which written notice is delivered by Bank to
Borrower with respect to such default or event of default; provided, however,
that such thirty (30) day period will be extended for up to ninety (90) days in
Bank’s sole discretion so long as a Borrower commences to cure such default
during such thirty (30) day period and thereafter diligently prosecutes such
cure to completion.
(c)    Any representation or warranty made by any Loan Party in any Loan
Document shall be untrue or incorrect in any material respect at the time given;
provided that it will not be an Event of Default hereunder if (i) Borrower
believed that any such representation or warranty was true when made, (ii) such
representation or warranty is susceptible of being cured and made true and
correct and (iii) within thirty (30) days after receipt of written notice
Borrower takes whatever action is required so that such representation or
warranty is made true and correct within such thirty (30) day period.
(d)    Any default by any Loan Party, in the payment of any Debt (other than
Debt owing to Bank) in an individual amount of $50,000.00 or greater, or in an
aggregate amount exceeding $100,000.00, or in the material observance or
performance of any conditions, covenants or agreements related or given with
respect thereto which is not a

{PH005695.1}     19

--------------------------------------------------------------------------------




proper Contested Item, and, in each such case, continuation thereof beyond any
applicable grace or cure period.
(e)    Any default by Stratus or any Borrower under the FAAM Loan which
continues beyond any applicable grace or cure period.
(f)    The rendering of one or more judgments or decrees for the payment of
money, against any Loan Party, and such judgment(s) or decree(s) has not been
vacated, bonded or stayed, by appeal or otherwise, for a period of sixty (60)
consecutive days after the date of final entry.
(g)    The failure by any Loan Party, to meet the minimum funding requirements
under ERISA with respect to any Pension Plan established or maintained by it;
the occurrence of any “reportable event”, as defined in ERISA, which could
constitute grounds for termination by the PBGC of any Pension Plan or for the
appointment by the appropriate United States District Court of a trustee to
administer such Pension Plan, and such reportable event is not corrected and
such determination is not revoked within sixty (60) days after notice thereof
has been given to the plan administrator or any Loan Party, as the case may be;
or the institution of any proceedings by the PBGC to terminate any such Pension
Plan or to appoint a trustee by the appropriate United States District Court to
administer any such Pension Plan.
(h)    If any Loan Party, becomes insolvent or generally fails to pay, or admits
in writing its inability to pay, its debts as they mature, or applies for,
consents to, or acquiesces in the appointment of a trustee, receiver,
liquidator, conservator or other custodian for any Loan Party, or a substantial
part of its property, or makes a general assignment for the benefit of
creditors; or in the absence of such application, consent or acquiescence, a
trustee, receiver, liquidator, conservator or other custodian is appointed for
any Loan Party, or for a substantial part of its property, and the same is not
discharged within sixty (60) days; or any bankruptcy, reorganization, debt
arrangement, or other proceedings under any bankruptcy or insolvency law, or any
dissolution or liquidation proceeding, is instituted by or against any Loan
Party, and, if instituted against any Loan Party, the same is consented to or
acquiesced in by any such Loan Party or otherwise is not dismissed for sixty
(60) days; or any warrant of attachment is issued against any substantial part
of the property of any Loan Party, which is not released within thirty (30) days
of service thereof.
(i)    If any Loan Document shall be terminated, revoked, or otherwise rendered
void or unenforceable, in any case, without Bank’s prior written consent and
Borrower fails to re-execute same within five (5) days of written notice
requesting same.
(j)    Any Borrower shall dissolve, terminate or liquidate, or merge with or be
consolidated into any other entity without Bank’s prior written consent.
(k)    Without the Bank’s prior written consent, any Borrower creates, places,
or permits to be created or placed, or through any act or failure to act,
acquiesces in the placing of, or allows to remain, any Lien with respect to the
Mortgaged Property, or any

{PH005695.1}     20

--------------------------------------------------------------------------------




portion thereof, other than the Permitted Encumbrances and, in the case of
non-consensual Liens, such Borrower fails to cure same or bond around such lien
in accordance with applicable Governmental Requirements and otherwise in a
manner acceptable to Bank within forty-five (45) days from the date incurred.
(l)    Except as otherwise expressly permitted under the Loan Documents, any
Borrower sells, conveys, transfers or assigns all or any portion of the
Mortgaged Property other than to a Loan Party and the Mortgaged Property remains
subject to the Lien in favor of the Bank.
(m)    There is a transfer, sale, assignment or conveyance of any beneficial
interest in any Borrower or any entity that directly or indirectly holds a
beneficial interest in any Borrower, except for Permitted Dispositions.
(n)    Any Borrower abandons all or any portion of the Mortgaged Property.
(o)    Bank deems itself insecure, believing in good faith that the prospect of
payment or performance of any of the Indebtedness is materially impaired.
(p)    There is any substantial deviation in construction of the Section N
Improvements from the Plans and Specifications without the prior written
approval of Bank or that is otherwise permitted under this Agreement, or there
is incorporated in the Section N Improvements any substantially defective
workmanship or materials, which deviation or defect is not commenced to be
corrected within thirty (30) days after written notice thereof and such
correction diligently continued to its conclusion.
(q)    After commencement of the Section N Improvements, there occurs cessation
of the work of construction prior to completion of the Section N Improvements
for a continuous period of thirty (30) days or more for causes other than those
beyond the control of Borrowers or consented to in writing by Bank, or if the
Section N Improvements are not completed by the Completion Date.
(r)    Any person obtains an order or decree in any court of competent
jurisdiction enjoining the construction of the Section N Improvements or
enjoining or prohibiting Borrowers or Bank from performing this Agreement, and
such proceedings are not properly contested or such decree is not vacated within
sixty (60) days after the granting thereof.
(s)    Borrowers neglect, fail, or refuse to keep in full force and effect any
required permit or approval with respect to the construction of the Section N
Improvements after such permit or approval has been secured or required to be
secured by applicable to law.
(t)    The failure of Borrowers to deposit with Bank any required Borrower’s
Deposit within ten (10) days after Bank shall have made demand for such a
Borrower’s Deposit.

{PH005695.1}     21

--------------------------------------------------------------------------------




6.2    Remedies Upon Event of Default. Upon the occurrence and at any time
during the existence or continuance of any Event of Default, but without
impairing or otherwise limiting the Bank’s right to demand payment of all or any
portion of the Indebtedness which is payable on demand, at Bank’s option, Bank
may give notice to Borrowers declaring all or any portion of the Indebtedness
remaining unpaid and outstanding, whether under the Note or otherwise, to be due
and payable in full without presentation, demand, protest, notice of dishonor,
notice of intent to accelerate, notice of acceleration or other notice of any
kind, all of which are hereby expressly waived, whereupon all such Indebtedness
shall immediately become due and payable. Furthermore, upon the occurrence of a
Default or Event of Default and at any time during the existence or continuance
of any Default or Event of Default, but without impairing or otherwise limiting
the right of Bank, if reserved under any Loan Document, to make or withhold
financial accommodations at its discretion, to the extent not yet disbursed, any
commitment by Bank to make any further Advances to Borrowers or issue any
further Letters of Credit for any Borrower’s account under this Agreement shall
automatically terminate; provided, should such Default or Event of Default be
cured to Bank’s satisfaction, Bank may, but shall be under no obligation to,
reinstate any such commitment by written notice to Borrowers. Notwithstanding
the foregoing, in the case of an Event of Default under Section 6.1(i), and
notwithstanding the lack of any notice, demand or declaration by Bank, the
entire Indebtedness remaining unpaid and outstanding shall become automatically
due and payable in full, and any commitment by Bank to make any further Advances
to Borrowers or issue any further Letters of Credit for any Borrower’s account
shall be automatically and immediately terminated, without any requirement of
notice or demand by Bank upon Borrowers, each of which are hereby expressly
waived by Borrowers. Bank may, without waiving any Default or Event of Default,
advance Loan proceeds to correct Borrowers’ violation giving rise to the Event
of Default. Any Loan proceeds so advanced will either, at Bank’s option, be
evidenced by the Note or constitute Indebtedness of Borrowers to Bank payable on
demand, bearing interest at the Default Rate from the date advanced by Bank. All
such demand indebtedness will be a part of the Indebtedness and will be secured
by the liens and security interests of the Loan Documents. Each Loan Party that
is a partnership agrees that Bank is not required to comply with Section 3.05(d)
of the Texas Revised Partnership Act and agrees that Bank may proceed directly
against one or more general (but not limited) partners or their property without
first seeking satisfaction from partnership property. The foregoing rights and
remedies are in addition to any other rights, remedies and privileges Bank may
otherwise have or which may be available to it, whether under this Agreement,
any other Loan Document, by law, or otherwise.
6.3    Setoff. In addition to any other rights or remedies of Bank under any
Loan Document, by law or otherwise, upon the occurrence and during the
continuance or existence of any Event of Default, Bank may, at any time and from
time to time, without notice to Borrowers (any requirements for such notice
being expressly waived by Borrowers), setoff and apply against any or all of the
Indebtedness (whether or not then due), any or all deposits (general or special,
time or demand, provisional or final), including, without limitation, any
Borrower’s Deposit, at any time held by Borrowers and other indebtedness at any
time owing by Bank to or for the credit or for the account of Borrowers, and any
property of Borrowers, from time to time in possession or control of Bank,
irrespective of whether or not Bank shall have made any demand hereunder or for
payment of the Indebtedness and although such obligations may be contingent or
unmatured, and regardless of whether any Mortgaged Property then held by Bank is
adequate to cover the Indebtedness. The rights of Bank under this Section are in
addition to

{PH005695.1}     22

--------------------------------------------------------------------------------




any other rights and remedies (including, without limitation, other rights of
setoff) which Bank may otherwise have. Borrowers hereby grant Bank a Lien on and
security interest in all such deposits, indebtedness and other property as
additional collateral for the payment and performance of the Indebtedness.
6.4    Waiver of Certain Laws. To the extent permitted by applicable law,
Borrowers hereby agree to waive, and do hereby absolutely and irrevocably waive
and relinquish, the benefit and advantage of any valuation, stay, appraisement,
extension or redemption laws now existing or which may hereafter exist, which,
but for this provision, might be applicable to any sale made under the judgment,
order or decree of any court, on any claim for interest on the Note, or to any
security interest or other Lien contemplated by or granted under or in
connection with this Agreement or the Indebtedness.
6.5    Waiver of Defaults. No Default or Event of Default shall be waived by
Bank except in a written instrument specifying the scope and terms of such
waiver and signed by an authorized officer of Bank, and such waiver shall be
effective only for the specific time(s) and purpose(s) given. No single or
partial exercise of any right, power or privilege hereunder, nor any delay in
the exercise thereof, shall preclude other or further exercise of Bank’s rights.
No waiver of any Default or Event of Default shall extend to any other or
further Default or Event of Default. No forbearance on the part of Bank in
enforcing any of Bank’s rights or remedies under any Loan Document shall
constitute a waiver of any of its rights or remedies. Borrowers expressly agree
that this Section may not be waived or modified by Bank by course of
performance, estoppel or otherwise.
6.6    Receiver. In any action or suit to foreclose upon any of the Mortgaged
Property, Bank shall be entitled, without notice or consent, and completely
without regard to the adequacy of any security for the Indebtedness, to the
appointment of a receiver of the business and premises in question and of the
rents and profits derived therefrom. This appointment shall be in addition to
any other rights, relief or remedies afforded Bank. Such receiver, in addition
to any other rights to which he shall be entitled, shall be authorized to sell,
foreclose or complete foreclosure on Mortgaged Property for the benefit of Bank,
pursuant to provisions of applicable law.
6.7    Discretionary Credit and Credit Payable Upon Demand. To the extent that
any of the Indebtedness shall, at anytime, be payable upon demand, nothing
contained in this Agreement, or any other Loan Document, shall be construed to
prevent Bank from making demand, without notice and with or without reason, for
immediate payment of all or any part of such Indebtedness at any time or times,
whether or not a Default or Event of Default has occurred or exists. In the
event that such demand is made in accordance with the Loan Documents upon any
portion of the Indebtedness and Borrower fails to meet any such demand within
any applicable cure periods, the Bank, at its election, may terminate any
commitment by Bank to make any further Advances to Borrowers or issue any
further Letters of Credit for any Borrower’s account under this Agreement or
otherwise. Furthermore, to the extent any Loan Document authorizes the Bank, at
its discretion, to make or to decline to make financial accommodations to the
Borrowers, nothing contained in this Agreement or any other Loan Document shall
be construed to limit or impair such discretion or to commit or otherwise
obligate the Bank to make any such financial accommodation.

{PH005695.1}     23

--------------------------------------------------------------------------------




6.8    Application of Proceeds of Mortgaged Property. Notwithstanding anything
to the contrary set forth in any Loan Document, during the existence of any
Event of Default, the proceeds of any of the Mortgaged Property, together with
any offsets, voluntary payments, and any other sums received or collected in
respect of the Indebtedness, may be applied in such order and manner as
determined by Bank in its sole and absolute discretion.
SECTION 7.
BANK’S DISCLAIMERS - BORROWERS’ INDEMNITIES

7.1    No Obligation by Bank. Bank has no liability or obligation whatsoever or
howsoever in connection with any of the Mortgaged Property, and has no
obligation except to disburse the proceeds of the Loan as herein agreed.
7.2    No Obligation by Bank to Operate. Any term or condition of any of the
Loan Documents to the contrary notwithstanding, Bank shall not have, and by its
execution and acceptance of this Agreement hereby expressly disclaims, any
obligation or responsibility for the management, conduct or operation of the
business and affairs of any Loan Party. Any term or condition of the Loan
Documents which permits Bank to disburse funds, whether from the proceeds of the
Loan or otherwise, or to take or refrain from taking any action with respect to
any Loan Party, the Mortgaged Property or any other collateral for repayment of
the Loan, shall be deemed to be solely to permit Bank to audit and review the
management, operation and conduct of the business and affairs of any Loan Party,
and to maintain and preserve the security given by Borrowers to Bank for the
Loan, and may not be relied upon by any other person. Further, Bank shall not
have, has not assumed and by its execution and acceptance of this Agreement
hereby expressly disclaims any liability or responsibility for the payment or
performance of any indebtedness or obligation of any Loan Party and no term or
condition of the Loan Documents, shall be construed otherwise. Borrowers,
jointly and severally, hereby indemnify and agree to hold Bank harmless from and
against any cost, expense or liability incurred or suffered by Bank as a result
of any assertion or claim of any obligation or responsibility of Bank for the
management, operation and conduct of the business and affairs of any Borrower or
any other Loan Party, or as a result of any assertion or claim of any liability
or responsibility of Bank for the payment or performance of any Indebtedness or
obligation of any Borrower or any other Loan Party.
7.3    Indemnity by Borrowers. Borrowers, jointly and severally, hereby
indemnify Bank and each affiliate thereof and their respective officers,
directors, employees, attorneys and agents from, and holds each of them harmless
against, any and all losses, liabilities, claims, damages, costs, and expenses
to which any of them may become subject, insofar as such losses, liabilities,
claims, damages, costs, and expenses arise from or relate to any of the Loan
Documents or any of the transactions contemplated thereby or from any
investigation, litigation, or other proceeding, including, without limitation,
any threatened investigation, litigation, or other proceeding related thereto
relating to any of the foregoing, INCLUDING WITHOUT LIMITATION, ANY CLAIMS,
LOSSES, COSTS, DAMAGES, LIABILITIES, OBLIGATIONS, AND EXPENSES RESULTING FROM
BANK’S OWN NEGLIGENCE, EXCEPT AND TO THE EXTENT, BUT ONLY TO THE EXTENT, CAUSED
BY BANK’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. Without intending to limit the
remedies available to Bank with respect to the enforcement of its
indemnification rights

{PH005695.1}     24

--------------------------------------------------------------------------------




as stated herein or as stated in any Loan Document, in the event any claim or
demand is made or any other fact comes to the attention of Bank in connection
with, relating or pertaining to, or arising out of the transactions contemplated
by this Agreement, which Bank reasonably believes might involve or lead to some
liability of Bank, Borrowers shall, immediately upon receipt of written
notification of any such claim or demand, assume in full the personal
responsibility for and the defense of any such claim or demand and pay in
connection therewith any loss, damage, deficiency, liability or obligation,
including, without limitation, legal fees and court costs incurred in connection
therewith. In the event of court action in connection with any such claim or
demand, Borrowers shall assume in full the responsibility for the defense of any
such action and shall immediately satisfy and discharge any final decree or
judgment rendered therein. Bank may, in its sole but reasonable discretion, make
any payments sustained or incurred by reason of any of the foregoing; and
Borrowers shall immediately upon receipt of notice repay to Bank, in cash, the
amount of such payment, with interest thereon at the Maximum Lawful Rate from
the date of such payment. Bank shall have the right to join Borrowers, or any of
them, as a party defendant in any legal action brought against Bank, and
Borrowers hereby consent to the entry of an order making Borrowers, or any of
them, a party defendant to any such action.
7.4    No Agency. Nothing herein shall be construed as making or constituting
Bank as the agent of any Loan Party in making payments pursuant to any
construction contracts or subcontracts entered into by any Loan Party for
construction of the Improvements or otherwise. The purpose of all requirements
of Bank hereunder is solely to allow Bank to check and require documentation
(including, but not limited to, lien waivers) sufficient to protect Bank and the
Loan contemplated hereby.
7.5    Assignment of Reimbursables and Assignment of Partnership Interests. As
additional security for the Loan, Borrowers or certain Loan Parties have
transferred and assigned to Bank all of Borrowers’ right, title and interest in
and to certain reimbursements and credits due Borrowers from various municipal
utility districts and cities, certain management and other fees, and certain
partnership interests, all as more fully set forth in the Assignment of
Reimbursables and Other Fees and in the Assignment of Partnership Interests now
or hereafter executed by certain of the Borrowers (collectively, the
“Assignments”). Any default which remains uncured beyond any grace or cure
period under the Assignments shall also constitute an Event of Default
hereunder. Said Assignments shall inure to the benefit of Bank and its
successors and assigns, any purchaser upon foreclosure of any of the Deeds of
Trust, any receiver in possession of the Mortgaged Property and any corporation
affiliated with Bank which assumes Bank’s rights and obligations under this
Agreement.
SECTION 8.
MISCELLANEOUS

8.1    Taxes and Fees. Unless otherwise prohibited by applicable law, should any
tax (other than a tax based upon the net income of Bank) or recording or filing
fee become payable in respect of any Loan Document, any of the Mortgaged
Property, any of the Indebtedness or any amendment, modification or supplement
hereof or thereof, Borrowers agree to pay such taxes (or reimburse Bank therefor
upon demand for reimbursement), together with any interest or penalties thereon,
and agrees to hold Bank harmless with respect thereto.

{PH005695.1}     25

--------------------------------------------------------------------------------




8.2    Governing Law. Each Loan Document shall be deemed to have been delivered
in the State of Texas, and shall be governed by and construed and enforced in
accordance with the laws of the State of Texas, except to the extent that the
Uniform Commercial Code, other personal property law or real property law of
another jurisdiction where Mortgaged Property is located is applicable, and
except to the extent expressed to the contrary in any Loan Document. Whenever
possible, each provision of this Agreement shall be interpreted in such manner
as to be effective and valid under applicable law, but if any provision of this
Agreement shall be prohibited by or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.
8.3    Audits of Mortgaged Property; Fees. Bank shall have the right from time
to time to audit the Mortgaged Property, provided that such audits will be
conducted no more than one (1) time in any calendar year unless an Event of
Default has occurred. Borrowers agree to reimburse Bank, on demand, for
customary and reasonable fees and costs incurred by Bank for such audits and
financial analysis and examination of Borrowers or any other Loan Party
performed from time to time.
8.4    Costs and Expenses. Borrowers shall pay Bank, on demand, all costs and
expenses, including, without limitation, reasonable attorneys’ fees and legal
expenses (whether inside or outside counsel is used), incurred by Bank in
perfecting, revising, protecting or enforcing any of its rights or remedies
against any Loan Party or any Mortgaged Property, or otherwise incurred by Bank
in connection with any Default or Event of Default or the enforcement of the
Loan Documents or the Indebtedness. Following Bank’s demand upon Borrowers for
the payment of any such costs and expenses, and until the same are paid in full,
the unpaid amount of such costs and expenses shall constitute Indebtedness and
shall bear interest at the Default Rate.
8.5    Notices. All notices and other communications provided for in any Loan
Document (unless otherwise expressly stipulated therein) or contemplated
thereby, given thereunder or required by law to be given, shall be in writing
(unless expressly provided to the contrary). If personally delivered, such
notices shall be effective when delivered, and in the case of mailing or
delivery by overnight courier, such notices shall be effective when placed in an
envelope and deposited at a post office or official depository under the
exclusive care and custody of the United States Postal Service or delivered to
an overnight courier, postage prepaid, in each case addressed to the parties as
set forth on the signature page of this Agreement, or to such other address as a
party shall have designated to the other in writing in accordance with this
Section. In the case of mailing, the mailing shall be by certified or first
class mail. Except as specifically set forth to the contrary herein, in a Deed
of Trust or in any other Loan Document, the giving of at least five (5) days’
notice before Bank shall take any action described in any notice shall
conclusively be deemed reasonable for all purposes; provided, that this shall
not be deemed to require Bank to give such five (5) days’ notice, or any notice,
if not specifically required to do so in this Agreement.
8.6    Further Action. Borrowers, from time to time, upon written request of
Bank, will promptly make, execute, acknowledge and deliver, or cause to be made,
executed, acknowledged and delivered, all such further and additional
instruments, and promptly take all such further

{PH005695.1}     26

--------------------------------------------------------------------------------




action as may be reasonably required to carry out the intent and purpose of the
Loan Documents, and to provide for the Loan thereunder and payment of the Note,
according to the intent and purpose therein expressed.
8.7    Successors and Assigns; Participation. This Agreement shall be binding
upon and shall inure to the benefit of Borrowers and Bank and their respective
successors and assigns. The foregoing shall not authorize any assignment or
transfer by any Borrower of any of its respective rights, duties or obligations
hereunder, such assignments or transfers being expressly prohibited. Bank,
however, may freely assign, whether by assignment, participation or otherwise,
its rights and obligations hereunder, and is hereby authorized to disclose to
any such assignee or participant (or proposed assignee or participant) any
financial or other information in its knowledge or possession regarding any Loan
Party or the Indebtedness.
8.8    Indulgence. No delay or failure of Bank in exercising any right, power or
privilege hereunder or under any of the Loan Documents shall affect such right,
power or privilege, nor shall any single or partial exercise thereof preclude
any further exercise thereof, nor the exercise of any other right, power or
privilege available to Bank. The rights and remedies of Bank hereunder are
cumulative and are not exclusive of any rights or remedies of Bank.
8.9    Amendment and Waiver. No amendment or waiver of any provision of any Loan
Document, or consent to any departure by any Loan Party therefrom, shall in any
event be effective unless the same shall be in writing and signed by Bank, and
then such waiver or consent shall be effective only in the specific instance(s)
and for the specific time(s) and purpose(s) for which it is given.
8.10    Severability. In case any one or more of the obligations of any Loan
Party under any Loan Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
obligations of such Loan Party shall not in any way be affected or impaired
thereby, and such invalidity, illegally or unenforceability in one jurisdiction
shall not affect the validity, legality or enforceability of the obligations of
such Loan Party under any Loan Document in any other jurisdiction.
8.11    Headings and Construction of Terms. The headings of the various
subsections hereof are for convenience of reference only and shall in no way
modify or affect any of the terms or provisions hereof. Where the context herein
requires, the singular number shall include the plural, and any gender shall
include any other gender.
8.12    Independence of Covenants. Each covenant hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any such covenant, the fact that it would be permitted by an exception to, or
would be otherwise within the limitations of, another covenant shall not avoid
the occurrence of any Default or Event of Default.
8.13    Reliance on and Survival of Various Provisions. All terms, covenants,
agreements, indemnities, representations and warranties of any Loan Party made
in any Loan Document, or in any certificate, report, financial statement or
other document furnished by or on behalf of any Loan Party in connection with
any Loan Document, shall be deemed to have been

{PH005695.1}     27

--------------------------------------------------------------------------------




relied upon by Bank, notwithstanding any investigation heretofore or hereafter
made by Bank or on Bank’s behalf, and those covenants and agreements of
Borrowers set forth in Sections 4.7, 4.11, 4.18, 7.2 and 7.3 hereof (together
with any other indemnities of Borrowers contained elsewhere in any Loan
Document) shall survive the termination of this Agreement and the repayment in
full of the Indebtedness.
8.14    Effective Upon Execution. This Agreement shall become effective upon the
execution hereof by Bank and Borrowers, and shall remain effective until the
Indebtedness under this Agreement and the Note and the related Loan Documents
shall have been repaid and discharged in full and no commitment to extend any
credit hereunder (whether optional or obligatory) remains outstanding.
8.15    No Third Party Beneficiaries. The benefits of this Agreement shall not
inure to any third party. This Agreement shall not be construed to make or
render Bank liable to any materialmen, subcontractors, contractors, laborers or
others for goods and materials supplied or work and labor furnished in
connection with any of the Mortgaged Property or for debts or claims accruing to
any such persons or entities against any Borrower. Bank shall not be liable for
the manner in which any Advances under this Agreement maybe applied by
Borrowers. Notwithstanding anything contained in the Loan Documents, or any
conduct or course of conduct by the parties hereto, before or after signing the
Loan Documents, this Agreement shall not be construed as creating any rights,
claims or causes of action against Bank, or any of its officers, directors,
agents or employees, in favor of any contractor, subcontractor, supplier of
labor or materials, or any of their respective creditors, or any other person or
entity other than Borrowers. Without limiting the generality of the foregoing,
Advances made to any Person pursuant to any requests for Advances, whether or
not such request is required to be approved by Borrowers, shall not be deemed a
recognition by Bank of a third-party beneficiary status of any such person or
entity.
8.16    Complete Agreement: Conflicts. The Loan Documents contain the entire
agreement of the parties thereto, and none of the parties shall be bound by
anything not expressed in writing. In the event that and to the extent that any
of the terms, conditions or provisions of any of the other Loan Documents are
inconsistent with or in conflict with any of the terms, conditions or provisions
of this Agreement, the applicable terms, conditions and provisions of this
Agreement shall govern and control.
8.17    Exhibits and Addenda and Schedules. The following Addenda and Exhibits
and Schedules are attached to this Agreement and are incorporated into this
Agreement by this reference and made a part hereof for all purposes:

{PH005695.1}     28

--------------------------------------------------------------------------------




Addenda:
Addendum 1     -    Defined Terms Addendum
Addendum 2     -    Loan Terms, Conditions and Procedures Addendum
Addendum 3     -    Release Provisions
Addendum 4     -    Construction Loan Addendum


Exhibits:
Exhibit A    -    Primary Collateral
Exhibit B     -    Intentionally Omitted
Exhibit C     -    Form of Borrowing Base Certificate
Exhibit D     -    MUD Reimbursables
Exhibit E    -    Request for Advance
Exhibit F    -    Form of Compliance Certificate


Schedules:
Schedule 3.5    -    Subsidiaries
Schedule 3.10     -    Material Litigation
Schedule 3.14     -    Employee Benefit Plans
Schedule 3.16     -    Environmental Disclosures
Schedule 3.19    -    Equity Ownership
8.18    ORAL AGREEMENTS INEFFECTIVE. THIS AGREEMENT AND THE OTHER “LOAN
AGREEMENTS” (AS DEFINED IN SECTION 26.02(A)(2) OF THE TEXAS BUSINESS & COMMERCE
CODE, AS AMENDED) REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES, AND THIS
AGREEMENT AND THE OTHER WRITTEN LOAN AGREEMENTS MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
8.19    Block 21 Pledge. Stratus has agreed to pledge to Bank, and a grant a
security interest to Bank in, Stratus’s right to receive any distributions from
the Block 21 Entity, pursuant to the Block 21 Security Agreement. Borrower
further covenants and agrees that any distributions received by Stratus or any
other Borrower from its investment in the Block 21 Entity shall, after repayment
of any amounts due to the senior lender and mezzanine lender having a lien or
security interest on the Block 21 project and/or the Block 21 Entity, be paid to
Bank and applied as set forth in Section 2.19 of Addendum 2. Notwithstanding
anything to the contrary contained herein, Bank acknowledges and agrees that
Stratus has pledged its interest in the Block 21 Entity to the senior lender of
the Block 21 project and is not required to pledge that interest to Bank.
8.20    USA PATRIOT ACT NOTIFICATION. The following notification is provided to
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and

{PH005695.1}     29

--------------------------------------------------------------------------------




money laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each person or entity
that opens an account, including any deposit account, treasury management
account, loan, other extension of credit, or other financial services product.
What this means for Borrower: When Borrower opens an account, if Borrower is an
individual, Bank will ask for Borrower’s name, taxpayer identification number,
residential address, date of birth and other information that will allow Bank to
identify Borrower, and, if Borrower is not an individual, Bank will ask for
Borrower’s name, tax identification number, business address, and other
information that will allow Bank to identify Borrower. Bank may also ask, if
Borrower is an individual, to see Borrower’s driver’s license or other
identifying documents, and, if Borrower is not an individual, to see Borrower’s
legal organizational documents or other identifying documents.
8.21    Block 21 Pledge. On or before February 15, 2013, Borrowers will provide
to Bank a Consent to Assignment in form and substance reasonably acceptable to
Bank, executed by the applicable municipal utility districts consenting to the
assignment of the MUD Reimbursables to Bank as provided for in the Loan
Documents.
Remainder of the Page
Left Blank Intentionally
Signature Page Follows



{PH005695.1}     30

--------------------------------------------------------------------------------




WITNESS the due execution hereof as of the day and year first above written.
BANK: 

COMERICA BANK 


By: /s/ Sterling J. Silver  
Name: Sterling J. Silver
Title: Senior Vice President
 
BORROWERS: 

STRATUS PROPERTIES INC.,  
a Delaware corporation 

By:  /s/ Erin D. Pickens
Erin D. Pickens, Senior Vice President


Bank’s Address:
300 West 6th Street, Suite 1300
Austin, TX 78701
Attn: Real Estate Department


 
STRATUS PROPERTIES OPERATING CO., L.P., a Delaware limited partnership


By: STRS L.L.C., a Delaware limited liability company, General Partner


   By Stratus Properties Inc., a Delaware corporation, Sole Member


      By:  /s/ Erin D. Pickens
Erin D. Pickens,
Senior Vice President


Borrowers’ Address:
212 Lavaca Boulevard, Suite 300
Austin, Texas 78701
Attn: William H. Armstrong, III


With Copy To:
Armbrust & Brown, PLLC
100 Congress Ave, Suite 1300
Austin, Texas 78701
Attn: Ken Jones 



 
CIRCLE C LAND, L.P.,
a Texas limited partnership


By: Circle C GP, L.L.C., a Delaware limited liability company, General Partner


   By Stratus Properties Inc., a Delaware corporation, Sole Member


      By:  /s/ Erin D. Pickens
Erin D. Pickens,
Senior Vice President


 
 
AUSTIN 290 PROPERTIES, INC.,  
a Texas corporation


By:   /s/ Erin D. Pickens
Erin D. Pickens, Senior Vice President










{PH005695.1}    Signature Page to Loan Agreement



--------------------------------------------------------------------------------




ADDENDUM 1
DEFINED TERMS ADDENDUM
SECTION 1.
DEFINITIONS

1.1    Defined Terms. As used in this Agreement, the following terms shall have
the following respective meanings:
“Accounts,” “Chattel Paper,” “Documents”, “Fixtures,” “General Intangibles,”
“Goods,” “Instruments” and “Inventory” shall have the respective meanings
assigned to them in the UCC on the date of this Agreement.
“Advance” shall mean a disbursement by Bank, whether by journal entry, deposit
to Borrower’s account, check to third party or otherwise of any of the proceeds
of the Loan or any insurance proceeds.
“Affiliate” shall mean, when used with respect to any Person, any other Person
which, directly or indirectly, controls or is controlled by or is under common
control with such Person. For purposes of this definition, “control” (including,
with correlative meanings, the terms “controlled by” and “under common control
with”), with respect to any Person, shall mean possession, directly or
indirectly, of the power to generally direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.
“Affiliate Receivables” shall mean, as of any time of determination, any amounts
in respect of loans or advances owing to Borrower or another Loan Party from any
of its Subsidiaries or Affiliates at such time.
“Agreement” shall mean this Loan Agreement; including the Defined Terms
Addendum, the Loan Terms, Conditions and Procedures Addendum, the Partial
Release Addendum and the Construction Loan Addendum attached hereto as Addendum
4, together with all exhibits and schedules, as it may be amended from time to
time.
“Appraisals” shall mean appraisals prepared and obtained at Borrowers’ expense
covering the Primary Collateral in form and content and conducted and prepared
by one or more appraisers reasonably acceptable to Bank. Each Appraisal shall
comply with all appraisal requirements of Bank and any Governmental Authority
having jurisdiction over Bank. Appraisals of the Section N Property shall be on
as “as-developed” value, but all other Appraisals shall be on an “as-is” value.
“Assignment of Partnership Interest” shall mean, collectively, all Assignments
of Partnership Interests now or hereafter executed by a Loan Party in favor of
Bank, assigning to Bank their respective partnership interests in the joint
ventures or partnerships more fully described therein.
“Assignment of Reimbursables and Other Fees” shall mean the Assignment of
Reimbursables and Other Fees of even date herewith executed by Borrowers and
assigning to Bank all reimbursements, credits, receivables and proceeds due to
any Borrower including, but not limited

{PH005695.1}    Addendum 1, Page 1

--------------------------------------------------------------------------------




to, the MUD Reimbursables, the Credit Banks, all utility reimbursements, fees
for property management, commission fees and other fee income as more
specifically set forth therein.
“Bankruptcy Code” shall mean Title 11 of the United States Code, as amended, or
any successor act or code.
“Block 21 Entity” shall mean CJUF II Stratus Block 21 LLC, the owner of the W
Austin Hotel and Condominium Residences
“Block 21 Security Agreement” shall mean the Security Agreement dated of even
date with this Agreement, executed by Stratus, whereby Stratus has agreed to
pledge to Bank, and a grant a security interest to Bank in, Stratus’s right to
receive any distributions from the Block 21 Entity.
“Borrowing Base Limitation” shall mean the sum of:
(a)    thirty-five percent (35%) of the fair market value of the Primary
Collateral which is unimproved real property (except for any portions which are
covered by other subsections in the definition of Borrowing Base Limitation set
forth below), as indicated by Appraisals delivered to and accepted by Bank
pursuant to Section 4.19 hereof;
(b)    sixty percent (60%) of the fair market value of the Developed Lots, as
indicated by Appraisals delivered to and accepted by Bank pursuant to Section
4.19 hereof;
(c)    with respect to portions of the Land, other than the Section N Property,
which are currently being developed into single-family residential lots (but
which are not yet fully Developed Lots), the lesser of (x) sixty percent (60%)
of the fair market value of such Land (as if improved and developed), as
indicated by Appraisals delivered to and accepted by Bank pursuant to Section
4.19 hereof or (y) an amount equal to the sum of (1) the discounted fair market
value of the Land plus (2) the hard and soft cost of all improvements made to
the Land as of the date of determination of the Borrowing Base Limitation;
(d)    fifty percent (50%) of the Credit Bank Value;
(e)    forty-five percent (45%) of the MUD Reimbursables Value; and
(f)    sixty percent (60%) of the “as-completed” appraised value of the Section
N Property.
“Business Day” shall mean any day, other than a Saturday, Sunday or holiday, on
which the Bank is open to carry on all or substantially all of its normal
commercial lending business in Dallas, Texas.
“Commitment Fee” shall mean the sum of $450,000 to be paid by Borrowers to Bank
pursuant to the applicable provisions of this Agreement.

{PH005695.1}    Addendum 1, Page 2

--------------------------------------------------------------------------------




“Completion Date” shall mean the completion date in the construction schedule
approved by the Bank for the construction of the Section N Improvements.
“Compliance Certificate” shall mean a certificate to be furnished by Borrowers
to Bank, in the form of Exhibit F, certified by the chief financial officer of
Borrowers (or in such officer’s absence, another responsible officer of
Borrowers) pursuant to Section 4.3 of this Agreement, certifying that, as of the
date thereof, no Default or Event of Default shall have occurred and be
continuing, or if any Default or Event of Default shall have occurred and be
continuing, specifying in detail the nature and period of existence thereof and
any action taken or proposed to be taken by the Borrowers with respect thereto,
and also certifying as to whether Borrowers are in compliance with the financial
covenants contained in Section 4.20 of this Agreement.
“Consolidated” or “consolidated” shall mean, when used with reference to any
financial term in this Agreement, the aggregate for two or more persons of the
amounts signified by such term for all such persons determined on a consolidated
basis in accordance with GAAP. Unless otherwise specified herein, references to
“consolidated” financial statements or data of the Borrowers includes
consolidation with their respective Subsidiaries in accordance with GAAP.
“Construction Consultant” means any architect, engineer or other representative
of Bank designated to inspect the construction of the Section N Improvements on
behalf of Bank.
“Construction Contracts” shall mean any and all contracts, written or oral,
between Borrowers and any contractor or any other person or entity relating in
any way to the construction of the Section N Improvements, including the
performing of labor or the furnishing of standard or specifically-fabricated
materials in connection therewith.
“Construction Note” shall mean that certain Promissory Note dated of even date
herewith, executed by Borrowers, as the maker therein, and payable to the order
of Bank, as the payee therein, in the principal amount of TEN MILLION AND
NO/100THS DOLLARS ($10,000,000.00), together with any and all renewals,
modifications, rearrangements, reinstatements, enlargements, or extensions of
such promissory notes or of any promissory note or notes given in renewal,
substitution or replacement therefor.
“Contested Item” shall mean any Lien asserted against all or any portion of the
Mortgaged Property if, and so long as (i) Borrowers have notified Bank of same
within fifteen (15) days of obtaining knowledge thereof, (ii) Borrowers shall
diligently and in good faith contest the same by appropriate legal proceedings
which shall operate to prevent the enforcement of collection of the same and the
sale of the Mortgaged Property or any part thereof, to satisfy the same, (iii)
pending resolution of such Contested Item, Borrowers shall have furnished to
Bank a cash deposit or an indemnity bond reasonably satisfactory to Bank with a
surety reasonably satisfactory to Bank in the amount of such imposition or lien
claim, plus a reasonable additional sum to pay all costs, interest and penalties
that may be imposed or incurred in connection therewith, to ensure payment of
the matters under contest and to prevent any sale or forfeiture of the Mortgaged
Property or any part thereof, (iv) Borrowers shall promptly upon final
determination thereof pay the amount of any such imposition or lien claim so
determined, together with all costs, interest and penalties which may be payable
in connection therewith, (v) the failure to pay such imposition or, lien claim
does not constitute a default under any other deed of trust, mortgage or
security interest covering or affecting

{PH005695.1}    Addendum 1, Page 3

--------------------------------------------------------------------------------




any part of the Mortgaged Property, and (vi) notwithstanding the foregoing,
Borrowers shall immediately upon request of Bank pay any such imposition or lien
claim notwithstanding such contest if, in the reasonable opinion of Bank, the
Mortgaged Property shall be in jeopardy or in danger of being forfeited or
foreclosed. Bank may pay over any such cash deposit or part thereof to the
claimant entitled thereto at any time when, in the reasonable judgment of Bank,
the entitlement of such claimant is established.
“Credit Bank Value” means the present discounted value of the Credit Banks,
using a discount factor of six percent (6%). As of October 29, 2012, it is
estimated that the Credit Bank Value is approximately $2,300,000.
“Credit Banks” means the credits to which Borrowers are entitled to receive from
the City of Austin under Article 12 of the Development Agreement, in the
original aggregate face amount of $15,000,000.
“Debt” shall mean, as of any applicable date of determination thereof, all items
of indebtedness, obligation or liability of a Person, whether matured or
unmatured, liquidated or unliquidated, direct or indirect, absolute or
contingent, joint or several, that should be classified as liabilities in
accordance with GAAP. In the case of Borrowers, the term “Debt” shall include,
without limitation, the Indebtedness.
“Debt-to-Tangible Net Worth Ratio” shall mean, with respect to any Person, and
as of any applicable date of determination thereof, the ratio of (a) the total
Debt of such Person to (b) the Tangible Net Worth of such Person.”
“Deeds of Trust” shall mean, collectively, all Deeds of Trust now or hereafter
executed for the benefit of Bank pursuant to which the Land (and any
Improvements located thereon) is mortgaged to a trustee for the benefit of Bank
to secure the Loan.
“Default” shall mean, any condition or event which, with the giving of notice or
the passage of time, or both, would constitute an Event of Default.
“Default Rate” shall mean, at any time of determination thereof with respect to
the applicable portion of the Indebtedness, the Maximum Lawful Rate or if no
Maximum Lawful Rate is in effect, the sum of the Applicable Interest Rate (as
defined in the Note) plus six percent (6%).
“Developed Lots” means that portion of the Land which has been developed into
single family residential lots with all necessary streets, utilities and other
infrastructure improvements and which are ready for resale to builders.
“Development Agreement” means that certain Development Agreement dated effective
as of August 15, 2002 between the City of Austin and Circle C Land Corp., as may
be amended from time to time.
“Disbursement Date” shall mean the date upon which Bank makes an Advance of Loan
proceeds under this Agreement.

{PH005695.1}    Addendum 1, Page 4

--------------------------------------------------------------------------------




“Distribution” shall mean any dividend on or other distribution (whether by
reduction of capital or otherwise) with respect to any shares of capital stock
(or other ownership interests), except for dividends from a Subsidiary to its
parent.
“Environmental Law(s)” shall mean all laws, codes, ordinances, rules,
regulations, orders, decrees and directives issued by any federal, state, local,
foreign or other governmental or quasi governmental authority or body (or any
agency, instrumentality or political subdivision thereof) pertaining to
Hazardous Materials or otherwise intended to regulate or improve health, safety
or the environment, including, without limitation, any hazardous materials or
wastes, toxic substances, flammable, explosive or radioactive materials,
asbestos, and/or other similar materials; any so-called “superfund” or
“superlien” law, pertaining to Hazardous Materials on or about any of the
Mortgaged Property, or any other property at any time owned, leased or otherwise
used by any Loan Party, or any portion thereof, including, without limitation,
those relating to soil, surface, subsurface ground water conditions and the
condition of the ambient air; and any other federal, state, foreign or local
statute, law, ordinance, code, rule, regulation, order or decree regulating,
relating to, or imposing liability or standards of conduct concerning, any
hazardous, toxic, radioactive, flammable or dangerous waste, substance or
material, as now or at anytime hereafter in effect.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, or any successor act or code.
“Event of Default” shall mean any of those conditions or events listed in
Section 6.1 of this Agreement.
“FAAM Loan” shall mean the unsecured term debt of Stratus to First American
Asset Management in an amount not to exceed $23,000,000.00.
“Financial Statements” shall mean all balance sheets, income statements,
statements of profit and loss, statements of changes in stockholder equity,
statements of cash flow and contingency obligations and other financial data,
statements and reports (whether of any Borrower, any of their respective
Subsidiaries, or any other Loan Party or otherwise) which are required to, have
been, or may from time to time hereafter, be furnished to Bank, for the purposes
of, or in connection with, this Agreement, the transactions contemplated hereby
or any of the Indebtedness.
“Financing Statements” shall mean the financing statement or financing
statements (on Standard Form UCC-I or otherwise) executed and delivered by
Borrowers in connection with the Loan Documents.
“GAAP” shall mean generally accepted accounting principles consistently applied.
“Good Faith” or “good faith” shall have the meaning ascribed to the term “good
faith” in Article 1.201 (20) of the UCC on the date of this Agreement.
“Governmental Authority” shall mean the United States, each state, each county,
each city, and each other political subdivision in which all or any portion of
the Mortgaged Property is located, and each other political subdivision, agency,
or instrumentality exercising jurisdiction over Bank, any Loan Party or any
Mortgaged Property.

{PH005695.1}    Addendum 1, Page 5

--------------------------------------------------------------------------------




“Governmental Requirements” shall mean all laws, ordinances, rules, and
regulations of any Governmental Authority applicable to any Loan Party, any of
the Indebtedness or any Mortgaged Property.
“Hazardous Material” shall mean and include any hazardous, toxic or dangerous
waste, substance or material defined as such in, or for purposes of, any
Environmental Law(s).
“Improvements” shall mean any buildings, structures or other permanent
improvements to or located on any of the Land, including without limitation, the
Section N Improvements.
“Indebtedness” shall mean all loans, advances, indebtedness, obligations and
liabilities of any Loan Party to Bank under any Loan Document, together with all
other indebtedness, obligations and liabilities whatsoever of any Borrower to
Bank, whether matured or unmatured, liquidated or unliquidated, direct or
indirect, absolute or contingent, joint or several, due or to become due, now
existing or hereafter arising, voluntary or involuntary, known or unknown, or
originally payable to Bank or to a third party and subsequently acquired by Bank
including, without limitation, any late charges, loan fees or charges, overdraft
indebtedness, costs incurred by Bank in establishing, determining, continuing or
defending the validity or priority of any Lien or in pursuing any of its rights
or remedies under any Loan Document or in connection with any proceeding
involving Bank as a result of any financial accommodation to any Borrower;
debts, obligations and liabilities for which any Borrower would otherwise be
liable to the Bank were it not for the invalidity or enforceability of them by
reason of any bankruptcy, insolvency or other law or for any other reason, and
reasonable costs and expenses of attorneys and paralegals, whether any suit or
other action is instituted, and to court costs if suit or action is instituted,
and whether any such fees, costs or expenses are incurred at the trial court
level or on appeal, in bankruptcy, in administrative proceedings, in probate
proceedings or otherwise; provided that the term Indebtedness shall not include
any consumer loan to the extent treatment of such loan as part of the
Indebtedness would violate any Governmental Requirement.
“Initial Advance” shall mean the Advance to be made at the time Borrowers
satisfy the conditions set forth in Section 2.13 of Addendum 2.
“Land” shall mean the tracts of real property owned by any Loan Party, whether
designated as Primary Collateral, Other Collateral or a Related Party Asset.
“LC Collateral” has the meaning ascribed to such term in Section 3.6(a) of
Addendum 2 hereof.
“Leases” shall mean all written leases or rental agreements, if any, by which
any Borrower, as landlord, grants to a tenant a leasehold interest in all or any
portion of the Land or Improvements.
“Letter of Credit” shall mean a letter of credit issued by the Bank under the
Letter of Credit Tranche for the account of and/or upon the application of any
Loan Party in accordance with this Agreement, as such Letter of Credit may be
amended, supplemented, extended or confirmed from time to time.
“Letter of Credit Liabilities” shall mean, at any time and in respect of all
Letters of Credit, the sum of (a) the aggregate amount available to be drawn
under all such Letters of Credit

{PH005695.1}    Addendum 1, Page 6

--------------------------------------------------------------------------------




plus (b) the aggregate unpaid amount of all Matured L/C Obligations then due and
payable in respect of previous drawings under such Letters of Credit.
“Letter of Credit Note” shall mean that certain Promissory Note (the “Letter of
Credit Note”) dated of even date herewith, and incorporated herein by this
reference, executed by Borrowers, as the maker therein, and payable to the order
of Bank, as the payee therein, in the principal amount of THREE MILLION AND
NO/100THS DOLLARS ($3,000,000.00), together with any and all renewals,
modifications, rearrangements, reinstatements, enlargements, or extensions of
such promissory notes or of any promissory note or notes given in renewal,
substitution or replacement therefor.
“Lien” shall mean any valid and enforceable interest in any property, whether
real, personal or mixed, securing an indebtedness, obligation or liability owed
to or claimed by any Person other than the owner of such property, whether such
indebtedness is based on the common law or any statute or contract and
including, but not limited to, a security interest, pledge, mortgage,
assignment, conditional sale, trust receipt, lease, consignment or bailment for
security purposes.
“Loan” shall mean, collectively, the Revolving Loan Tranche, the Letter of
Credit Tranche and the Construction Loan Tranche made, or to be made, by Bank to
or for the credit of Borrowers in one or more Advances not to exceed at any one
time the aggregate Maximum Loan Amount applicable to the Revolving Loan Tranche,
the Letter of Credit Tranche and the Construction Loan Tranche, as the case may
be, pursuant to the Loan Terms, Conditions and Procedures Addendum (and, with
respect to the Construction Loan Tranche, the Construction Loan Addendum).
“Loan Documents” shall mean collectively, this Agreement, the Note, the Deeds of
Trust, the Security Agreements, the Financing Statements, any reimbursement
agreement or other documentation executed in connection with any Letter of
Credit, and any other documents, instruments or agreements evidencing,
governing, securing, guaranteeing or otherwise relating to or executed pursuant
to or in connection with any of the Indebtedness or any Loan Document (whether
executed and delivered prior to, concurrently with or subsequent to this
Agreement), as such documents may have been or may hereafter be amended from
time to time.
“Loan Party” shall mean each Borrower and each other Person who or which shall
be liable for the payment or performance of all or any portion of the
Indebtedness or who or which shall own any property that is subject to (or
purported to be subject to) a Lien which secures all or any portion of the
Indebtedness.
“Loan-to-Value Ratio” means the percentage obtained by dividing (a) the sum of
(x) the amount outstanding under the Revolving Loan Tranche, the Letter of
Credit Tranche and the Construction Loan Tranche and (y) the Letter of Credit
Liabilities, by (b) the fair market value of the Mortgaged Property, as
reflected by current Appraisals at the time of such calculation.
“Material Adverse Effect” shall mean any act, event, condition or circumstance
which could be expected to materially and adversely affect the business,
operations, condition (financial or otherwise), performance or assets of any
Loan Party, the ability of any Loan Party to perform its obligations under any
Loan Document to which it is a party or by which it is bound or the
enforceability of any Loan Document.

{PH005695.1}    Addendum 1, Page 7

--------------------------------------------------------------------------------




“Material Litigation” shall mean any existing or threatened action, suit or
litigation reported or required by applicable law to be reported by Stratus in
any filing with the Securities and Exchange Commission and any other action,
suit, litigation or proceeding, at law or in equity, or before any arbitrator or
by or before any Governmental Authority, pending, or, to the best knowledge of
any Borrower, threatened against or affecting any Loan Party, which has a
reasonable prospect of adverse determination and, if adversely determined, could
reasonably be expected to materially impair the right of the Loan Party to carry
on its business substantially as now conducted or could have a Material Adverse
Effect.
“Matured L/C Obligations” shall mean, at any time and in respect of all Letters
of Credit, all amounts paid by Bank on drafts or demands for payment drawn or
made under as purported to be under any Letter of Credit, and all other amounts
due and owing to Bank under any application by any Loan Party for any Letter of
Credit to be issued by Bank (a “LC Application”), to the extent the same have
not been repaid to Bank (with the proceeds of an Advance or otherwise).
“Maturity Date” shall mean November 30, 2014, or such earlier date on which the
entire unpaid principal amount of the Loan becomes due and payable whether by
the lapse of time, acceleration or otherwise; provided, however, if any such
date is not a Business Day, then the Maturity Date shall be the next succeeding
Business Day.
“Maximum Lawful Rate” shall mean the maximum lawful rate of interest which may
be contracted for, charged, taken, received or reserved by Bank in accordance
with the applicable laws of the State of Texas (or applicable United States
federal law to the extent that it permits Bank to contract for, charge, take,
receive or reserve a greater amount of interest than under Texas law), taking
into account all Charges (defined as all fees, charges and/or any other things
of value, if any, contracted for, charged, received, taken or reserved by Bank
in connection with the transactions relating to the Note and the other Loan
Documents, which are treated as interest under applicable law) made in
connection with the transaction evidenced by the Note and the other Loan
Documents. To the extent that Bank is relying on Chapter 303 of the Texas
Finance Code to determine the Maximum Lawful Rate payable on the Indebtedness,
Bank will utilize the weekly ceiling from time to time in effect as provided in
such Chapter 303. To the extent United States federal law permits Bank to
contract for, charge, take, receive or reserve a greater amount of interest than
under Texas law, Bank will rely on United States federal law instead of such
Chapter 303 for the purpose of determining the Maximum Lawful Rate.
Additionally, to the extent permitted by applicable law, Bank may, at its option
and from time to time, utilize any other method of establishing the Maximum
Lawful Rate under such Chapter 303 or under other applicable law by giving
notice, if required, to Borrowers as provided by applicable law.
“Maximum Loan Amount” shall mean: (1) with respect to the Revolving Loan
Tranche, the lesser of (a) $35,000,000.00 or (b) the Borrowing Base Limitation;
(2) with respect to the Letter of Credit Tranche, $3,000,000.00; (3) with
respect to the Construction Loan Tranche, the lesser of (a) $10,000,000.00, less
any principal payments made by Borrowers to Bank under the Construction Loan
Tranche or (b) the Borrowing Base Limitation; and (4) with respect to the entire
Loan (including the Revolving Loan Tranche, the Letter of Credit Tranche and the
Construction Loan Tranche), the lesser of (a) $48,000,000, less any principal
payments made by Borrowers to Bank under the Construction Loan Tranche or (b)
the Borrowing Base Limitation.

{PH005695.1}    Addendum 1, Page 8

--------------------------------------------------------------------------------




“Mortgaged Property” shall mean the Land, Improvements, MUD Reimbursables,
Credit Banks, Stratus’ ownership interests, direct or indirect, in all Related
Parties, and all other property, assets and rights in which a Lien or other
encumbrance in favor of or for the benefit of Bank is or has been granted or
arises or has arisen, or may hereafter be granted or arise, under or in
connection with any Loan Document, or otherwise, including all other property,
assets and rights in which any Borrower obtains an ownership interest, directly
or indirectly, with proceeds of the Loan.
“MUD Reimbursables” shall mean those reimbursements due to any one or more of
the Borrowers from the Municipal Utility Districts, including, but not limited
to, those payments due to one or more of the Borrowers from the City of Austin,
as more fully identified in Exhibit D attached hereto.
“MUD Reimbursables Value” means the present discounted value of the MUD
Reimbursables owned by any Borrower, using a discount factor of six percent
(6%). As of October 29, 2012, it is estimated that the MUD Reimbursables Value
is approximately $8,200,000.
“Net Proceeds” means the gross sales proceeds received from the sale of an asset
of any Borrower or any Related Party which is collateral for the Loan, less only
reasonable closing costs, surveying costs, title insurance premiums, reasonable
attorneys’ fees and a broker’s commission not to exceed six percent (6.0%), with
aggregate deductions not to exceed eight percent (8%) of the gross sales price
of such asset.
“Note” shall mean collectively the Revolving Note, the Letter of Credit Note and
Construction Note.
“Other Collateral” shall mean the Section 2.17 Assets which have not be
designated as Primary Collateral in accordance with the terms of this Agreement.
“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any Person
succeeding to the present powers and functions of the Pension Benefit Guaranty
Corporation.
“Pension Plan(s)” shall mean any and all employee benefit pension plans of any
Borrower and/or any of its Subsidiaries in effect from time to time, as such
term is defined in ERISA.
“Permitted Disposition” shall mean (i) a transfer of a beneficial interest in
any Borrower or any entity holding a direct or indirect interest in any Borrower
by any person or entity holding such an interest to any other person or entity
holding such an interest as of the date of this Agreement (the “Interest
Holders”); (ii) any transfer of a legal or beneficial interest in any
publicly-traded stock of Stratus; or (iii) a transfer of a legal or beneficial
interest in any Borrower or any entity holding a direct or indirect interest in
any Borrower for bona fide estate planning purposes to: (A) members of such
transferor’s immediate family or (B) a trust, the holders of the beneficial
interests of which are a current Interest Holder or a member of the Interest
Holder’s immediate family; provided, however, that a Permitted Disposition shall
not include any transfer or series of transfers which (1) after taking into
account any prior Permitted Disposition shall result in (x) the proposed
transferee owning (directly or indirectly) more than 49% of the interests in any
Borrower or any entity holding a direct or indirect interest in any Borrower
unless such transferee owned more than 49% of such interests as of the date of
this Agreement, or (y) a transfer of more than 49% of the interests in any
Borrower or any entity holding a direct or indirect interest in any Borrower;
(2) shall result in a

{PH005695.1}    Addendum 1, Page 9

--------------------------------------------------------------------------------




change of control of any Borrower or the day to day operations of the Mortgaged
Property; (3) notice of which has not been given by Borrower to Bank, together
with copies of all instruments effecting such transfer later than seven (7)
Business Days prior to the effective date of such transfer (except notice shall
not be required with respect to any stock of any Borrower publicly traded on a
national stock exchange); or (4) occurs at any time when an Event of Default has
occurred and remains uncured (except with respect to any stock of any Borrower
publicly traded on a national stock exchange). For the purposes of Permitted
Dispositions, a change of control of any Borrower or any entity holding a direct
or indirect interest in any Borrower shall be deemed to have occurred if there
is any change in the identity of the individual or group of individuals who have
the right, by virtue of the articles of incorporation, articles of organization,
the by-laws or an agreement, with or without taking any formative action, to
cause such Borrower or such entity to take some action or to block such Borrower
or such entity from taking some action which, in either case, such Borrower or
such entity could take or could refrain from taking were it not for the rights
of such stockholders, partners or members of such Borrower or such entity, as
the case may be.
“Permitted Encumbrances” shall mean Liens in favor of the Bank, all matters
shown on Schedule B of the Title Policy, Liens for taxes not yet due and
payable, Liens not delinquent arising in the ordinary course of business and
created by statute in connection with worker’s compensation, unemployment
insurance, social security and similar statutory obligations, and Contested
Items.
“Person” or “person” shall mean any individual, corporation, partnership, joint
venture, limited liability company, association, trust, unincorporated
association, joint stock company, government, municipality, political
subdivision or agency, or other entity.
“Plans and Specifications” shall mean the final plans and specifications for the
development and construction of the Section N Improvements, to be prepared by a
licensed engineer, and all amendments and modifications thereof, a true and
correct copy of all of which shall be delivered to Bank.
“Primary Collateral” shall mean the tracts of Land listed on Exhibit A, attached
hereto, and no other part or portion of the Mortgaged Property; provided,
however, the Primary Collateral may be expanded by adding additional collateral
to Exhibit A and obtaining an Appraisal, an environmental audit, Title Policy
and other documents that may be required by Bank with respect to such additional
collateral.
“Project Costs” shall mean all costs incurred in connection with the
construction and operation of the Section N Improvements until maturity of the
Loan, including, without limitation, all costs of labor and material, reasonable
architectural, engineering, interior and landscape design, legal, consulting and
other related fees, taxes on land and improvements, and bond and insurance
costs.
“Related Party” shall mean any corporation, partnership, limited liability
company or any other legal entity in which Stratus owns or holds, directly or
indirectly, any legal or beneficial ownership interest.
“Related Party Assets” shall mean the assets owned by the Borrowers which may be
transferred to the Related Parties from time to time.
 

{PH005695.1}    Addendum 1, Page 10

--------------------------------------------------------------------------------




“Release Provisions” shall mean the provisions set forth on Addendum 3 attached
hereto.
“Request for Advance” shall mean an oral or written request or authorization for
an Advance of Loan proceeds which, if made in writing, shall be in the form
annexed hereto as Exhibit E, or in such other form as is acceptable to Bank.
“Revolving Note” shall mean that certain Revolving Promissory Note dated of even
date herewith, executed by Borrowers, as the maker therein, and payable to the
order of Bank, as the payee therein, in the principal amount of THIRTY-FIVE
MILLION AND NO/100THS DOLLARS ($35,000,000.00), together with any and all
renewals, modifications, rearrangements, reinstatements, enlargements, or
extensions of such promissory notes or of any promissory note or notes given in
renewal, substitution or replacement therefor.
“Section 2.17 Assets” shall have the meaning given to the term in Section 2.17
of Addendum 2.
“Section N Improvements” shall mean road and infrastructure improvements to be
constructed on the Section N Land in accordance with the Plans and
Specifications, as provided in and contemplated by this Agreement .
“Section N Land” shall mean the land described as Tract 4 of Parcel 4-A on
Exhibit A.
“Section N Project Budget” shall mean the project budget for the construction of
the Section N Improvements approved by Bank, as may be amended from time to time
as provided in this Agreement.
“Section N Property” shall mean the Section N Land and the Section N
Improvements.
“Security Agreement” means, collectively, the Block 21 Security Agreement and
all other security agreements executed by Borrowers in favor of Bank pursuant to
which Borrowers grant a security interest in certain personal property of
Borrowers to Bank.
“Special Account” means the account styled “Stratus Properties Inc. Controlled
Disbursement Account”, Account No. 1880671001, or any successor account.
“Subsidiary” shall mean as to any particular parent entity, any corporation,
partnership, limited liability company or other entity (whether now existing or
hereafter organized or acquired) in which more than fifty percent (50%) of the
outstanding equity ownership interests having voting rights as of any applicable
date of determination, shall be owned directly, or indirectly through one or
more Subsidiaries, by such parent entity.
“Surveys” shall mean a survey of each tract of the Primary Collateral in form
and content reasonably satisfactory and acceptable to the Bank and sufficient to
allow the Title Company to endorse the standard survey exception in the Title
Policy to “shortages in area” only.
“Tangible Net Worth” shall mean, with respect to any Person and as of any
applicable date of determination, (a) the net book value of all assets of such
Person (excluding Affiliate Receivables, patent rights, trademarks, trade names,
franchises, copyrights, licenses, goodwill,

{PH005695.1}    Addendum 1, Page 11

--------------------------------------------------------------------------------




and all other intangible assets of such Person), after all appropriate
deductions in accordance with GAAP (including, without limitation, reserves for
doubtful receivables, obsolescence, depreciation and amortization), less (b) all
Debt of such Person at such time.
“Telephone Notice Authorization” shall mean an agreement in form satisfactory to
Bank authorizing telephonic and facsimile notices of borrowing and establishing
a codeword system of identification in connection therewith.
“Title Company” shall mean the Title Company (and its issuing agent,
inapplicable) issuing the Title Policy, which shall be acceptable to Bank in its
sole and absolute discretion.
“Title Policy” shall mean the mortgagee policy of title insurance issued by the
Title Company, on a coinsurance or reinsurance basis (with direct access
endorsement or rights) if and as required by Bank, in the aggregate maximum
amount of $48,000,000.00 insuring that the Deeds of Trust covering the Primary
Collateral constitute valid liens covering the Primary Collateral subject only
to those exceptions which Bank may approve and containing such endorsements as
Bank may require.    
“Total Stockholder Equity” has the meaning set forth in the financial statements
of Borrowers.
“UCC” shall mean the Uniform Commercial Code as adopted and in force in the
State in which the Land is located, as amended.



{PH005695.1}    Addendum 1, Page 12

--------------------------------------------------------------------------------




ADDENDUM 2
LOAN TERMS, CONDITIONS AND PROCEDURES ADDENDUM
SECTION 1.
THE LOAN

1.1    Agreements to Lend. Bank hereby agrees to lend to Borrowers up to but not
in excess of the Maximum Loan Amount, and Borrowers hereby agree to borrow such
sums from Bank, all upon and subject to the terms and provisions of this
Agreement, such sums to be evidenced by the Note; provided, however, in no event
shall (i) the aggregate outstanding principal balance of the Loan and the amount
of any Letters of Credit Liabilities exceed the Maximum Loan Amount or (ii) the
individual limits for the Revolving Loan Tranche, the Letter of Credit Tranche
and the Construction Loan Tranche exceed the limits for each tranche set forth
in the definition of Maximum Loan Amount. Subject to the terms and provisions of
this Agreement and the other Loan Documents, principal repaid on the Loan may be
reborrowed by Borrowers; provided, however, no amounts advanced under the
Construction Loan Tranche may be reborrowed once repaid. Borrowers’ liability
for repayment of the interest on account of the Loan shall be limited to and
calculated with respect to Loan proceeds actually disbursed to Borrowers
pursuant to the terms of this Agreement and the Note and only from the date or
dates of such disbursements. Bank may, in Bank’s discretion, disburse Loan
proceeds by journal entry to pay interest and financing costs and disburse Loan
proceeds directly to third parties to pay costs or expenses required to be paid
by Borrowers pursuant to this Agreement. Loan proceeds disbursed by Bank by
journal entry to pay interest or financing costs, and Loan proceeds disbursed
directly by Bank to pay costs or expenses required to be paid by Borrowers
pursuant to this Agreement, shall constitute Advances to Borrowers.
1.2    Advances. The proceeds of the Loan shall be disbursed to Borrowers in one
or more Advances provided all applicable conditions to Advances for the Loan set
forth in this Agreement have been satisfied. Without limiting the foregoing, any
Advance requested by Borrowers under the Loans shall be subject to Borrowers’
satisfaction of the terms and conditions set forth in this Addendum 2
(including, if applicable, Section 2.17 (Additional Land Acquisitions)) and in
particular shall comply with the use of proceeds restrictions set forth in
Section 2.4 below. The Initial Advance shall be used to repay all indebtedness
outstanding under the Original Credit Agreement on the date of this Agreement.
1.3    Limitation on Advances. Under no circumstances shall Bank be required to
disburse any proceeds of the Loan that would cause (i) the aggregate outstanding
balance of the Loan plus the Letter of Credit Liabilities at any one time to
exceed the Maximum Loan Amount or (ii) the outstanding balance of the Revolving
Loan Tranche, the Letter of Credit Tranche and the Construction Loan Tranche at
any one time to exceed the limits for each tranche set forth in the definition
of Maximum Loan Amount.
1.4    Regulatory Restrictions. Notwithstanding anything in this Agreement or
the other Loan Documents to the contrary, in no event shall Bank be required to
disburse, nor shall Borrowers be entitled to demand that Bank disburse, all or
any portion of the Loan if the amounts of the Loan would, in Bank’s sole and
absolute discretion, cause Bank to exceed the

{PH005695.1}    Addendum 2, Page1

--------------------------------------------------------------------------------




lending limit to a single borrower under any applicable state or federal law,
regulation or ruling. If Bank determines, in its sole and absolute discretion,
at any time (including after any portion or all of the Loan has been disbursed)
that the transactions evidenced by this Agreement and the other Loan Documents
violates such lending limit restriction, then Bank shall have the right to
immediately declare the Note to be due and payable and shall thereafter have no
further obligations to disburse any further proceeds of the Loan. In such event,
Borrowers shall be required to immediately pay all outstanding Indebtedness and
shall have no further rights and privileges under this Agreement and the other
Loan Documents.
1.5    Repayment of and Interest on Loan. The Indebtedness from time to time
outstanding under and evidenced by the Note shall bear interest at the
applicable rate per annum set forth in the Note until the occurrence of an Event
of Default and thereafter at the Default Rate and shall otherwise be repaid in
accordance with the terms of the respective Note. All unpaid principal, accrued
and unpaid interest and other amounts owing under the Note shall be due and
payable on the Maturity Date. The Bank shall review the Loan each year as of the
date which is twelve (12) months prior to the then Maturity Date (the “Review
Date”), as the Maturity Date may be extended from time to time in order to
evaluate whether to offer Borrowers an extension of the Maturity Date. In
connection with such review, Bank will notify Borrowers on or about the Review
Date of whether the Bank will agree to extend the Maturity Date. The
determination of whether to grant a particular 12 month extension option of the
Maturity Date hereunder shall be in Bank’s sole discretion. In the event that
Bank elects to so grant an option to Borrowers to extend the Maturity Date and
Borrowers exercise such option, then at Bank’s option, Borrowers shall (i)
execute an extension agreement in form and substance reasonably acceptable to
Bank evidencing such extension, and (ii) provide an endorsement to the Title
Policy in connection with such extension.
1.6    Fees.
(a)    Commitment Fee. Borrowers shall pay the Commitment Fee to Bank upon the
execution of this Agreement and the closing of the Loan as consideration for the
issuance of the Loan.
(b)    Unused Commitment Fee. Borrowers shall pay to Bank an unused commitment
fee in an amount equal to the product of (a) one-eighth of one percent (.125%)
per annum multiplied by (b) the difference between (i) the Maximum Loan Amount
applicable to the Revolving Loan Tranche and (ii) the aggregate outstanding
principal balance of the Revolving Note. Such fee shall be computed on a daily
basis and shall be payable quarterly in arrears as of the end of each of each
calendar quarters. Bank shall invoice Borrowers for such fees, which invoice
shall be due and payable within fifteen (15) days after receipt.
(c)    Administration Fee. Borrowers shall pay an annual upfront administration
fee to Bank in the amount of $15,000, which fee shall be due and payable on the
date of this Agreement and on November 30 of each year thereafter during the
term of the Loan.
(d)    Intentionally Omitted

{PH005695.1}    Addendum 2, Page2

--------------------------------------------------------------------------------




(e)    Letter of Credit Fee. Borrowers shall pay a fee in connection with the
issuance or renewal of each Letter of Credit as set forth in Section 3.4(c) of
this Addendum 2.
SECTION 2.
ADVANCES, PAYMENTS, RECOVERIES AND COLLECTIONS

2.1    Advance Procedure. Except as hereinafter provided, Borrowers may request
an Advance by submitting to Bank a Request for Advance by an authorized
representative of Borrowers, subject to the following:
(a)    each such Request for Advance shall state from whether Borrowers are
requesting an Advance under the Revolving Loan Tranche or the Construction Loan
Tranche and shall include, without limitation, a report setting forth the then
current Borrowing Base Limitation substantially in the format attached hereto as
Exhibit C, the proposed amount of such Advance and the proposed Disbursement
Date, which date must be a Business Day;
(b)    a Request for Advance, once communicated to Bank, shall not be revocable
by Borrowers;
(c)    each Request for Advance, once communicated to Bank, shall constitute a
representation, warranty and certification by Borrowers as of the date thereof
that:
(i)    both before and after the making of such Advance, all of the Loan
Documents are and shall be valid, binding and enforceable against each Loan
Party, as applicable;
(ii)    all terms and conditions precedent to the making of such Advance have
been satisfied, and shall remain satisfied through the date of such Advance;
(iii)    the making of such Advance will not cause the aggregate principal
amount outstanding on the Note plus the Letter of Credit Liabilities to exceed
the Maximum Loan Amount;
(iv)    no Default or Event of Default shall have occurred or be in existence,
and none will exist or arise upon the making of such Advance;
(v)    the representations and warranties contained in this Agreement, and the
other Loan Documents are true and correct in all material respects and shall be
true and correct in all material respects as of the making of such Advance; and
(vi)    the Advance will not violate the terms or conditions of any contract,
indenture, agreement or other borrowing of any Loan Party.
Bank may elect (but without any obligation to do so) to make an Advance upon the
telephonic or facsimile request of Borrowers, provided that Borrowers have first
executed and delivered to Bank a Telephone Notice Authorization. If any such
Advance based upon a telephonic

{PH005695.1}    Addendum 2, Page3

--------------------------------------------------------------------------------




or facsimile request is made by Borrowers, Bank may require Borrowers to confirm
said telephonic or facsimile request in writing by delivering to Bank, on or
before 11:00 a.m. (Dallas, Texas time) on the next Business Day following the
Disbursement Date of such Advance, a duly executed written Request for Advance,
and all other provisions of this Section 2.1 shall be applicable with respect to
such Advance. In addition, Borrowers may authorize the Bank to automatically
make Advances pursuant to such other written agreements as may be entered into
by Bank and Borrowers. Except as set forth in this Agreement, all Advances are
to be made by direct deposit into the Special Account.
2.2    Voluntary Prepayment. Borrowers may prepay all or part of the outstanding
balance under the Note (subject to the provisions of the Note regarding a
prepayment prior to the expiration of the applicable Interest Period [as defined
in the Note]) at any time, without premium, penalty or prejudice to the right of
Borrowers to reborrow sums of the Loan under the terms of this Agreement,
subject to the terms and conditions of the Loan Documents.
2.3    Maximum Loan Amount and Reduction of Indebtedness. Notwithstanding
anything contained in this Agreement to the contrary, the principal amount of
the Loan at any time outstanding plus any Letter of Credit Liabilities shall not
exceed the Maximum Loan Amount and the principal amount of the Loan outstanding
under each of the Revolving Loan Tranche and the Construction Loan Tranche at
any time shall not exceed the Maximum Loan Amount with respect to such tranche
as set forth in the definition of Maximum Loan Amount and the principal amount
of the Loan outstanding under the Letter of Credit Tranche plus the Letter of
Credit Liabilities at any time shall not exceed the Maximum Loan Amount with
respect to the Letter of Credit Tranche as set forth in the definition of
Maximum Loan Amount. If said limitations are exceeded at anytime, Borrowers
shall immediately, without demand by Bank, pay to Bank an amount not less than
such excess, or, if Bank, in its sole discretion, shall so agree, Borrowers
shall provide Bank cash collateral in an amount not less than such excess, and
Borrowers hereby pledge and grant to Bank a security interest in such cash
collateral so provided to Bank.
2.4    Use of Proceeds of Loan. The proceeds of the Revolving Loan Tranche shall
be used to fund equity contributions for development ventures of Borrower, for
pre-development and development costs for the Land, such as earnest money
deposits, and property improvements in connection with the Land and other
working capital needs of Borrowers, including corporate and project general,
administrative and operating costs, stock repurchase costs (not to exceed
$1,000,000 in the aggregate during the term of the Loan), pursuit costs,
entitlement costs, taxes, business endeavors associated with the development of
commercial and residential real properties, and for land acquisitions in
accordance with the terms of Section 2.17 of this Addendum.
2.5    Non-Application of Chapter 346 of Texas Finance Code. The provisions of
Chapter 346 of the Texas Finance Code are specifically declared by the parties
not to be applicable to any of the Loan Documents or the transactions
contemplated thereby.
2.6    Place of Advances. All Advances are to be made at the office of Bank, or
at such other place as Bank may designate.

{PH005695.1}    Addendum 2, Page4

--------------------------------------------------------------------------------




2.7    Bank’s Books and Records. The amount and date of each Advance hereunder,
the amount from time to time outstanding under the Note, the interest rate in
respect of the Loan, and the amount and date of any repayment hereunder or under
the Note, shall be noted on Bank’s books and records, which shall be conclusive
evidence thereof, absent manifest error; provided, however, any failure by Bank
to make any such notation, or any error in any such notation, shall not relieve
Borrowers of their obligations to pay to Bank all amounts owing to Bank under or
pursuant to the Loan Documents, in each case, when due in accordance with the
terms hereof or thereof.
2.8    Payments on Non-Business Day. In the event that any payment of any
principal, interest, fees or any other amounts payable by Borrowers under or
pursuant to any Loan Document shall become due on any day which is not a
Business Day, such due date shall be extended to the next succeeding Business
Day, and, to the extent applicable, interest shall continue to accrue and be
payable at the interest rate set forth in the applicable Note for and during any
such extension.
2.9    Payment Procedures. Unless otherwise expressly provided in a Loan
Document, all sums payable by Borrowers to Bank under or pursuant to any Loan
Document, whether principal, interest, or otherwise, shall be paid, when due,
directly to Bank at the office of Bank identified on the signature page of this
Agreement, or at such other office of Bank as Bank may designate in writing to
Borrowers from time to time, in immediately available United States funds, and
without setoff, deduction or counterclaim. Bank may, in its discretion, charge
any and all deposit or other accounts (including, without limitation, any
account evidenced by a certificate of deposit or time deposit) of any Borrower
maintained with Bank for all or any part of any Indebtedness which is not paid
when due and payable; provided, however, that such authorization shall not
affect any Borrower’s obligations to pay all Indebtedness, when due, whether or
not any such account balances maintained by such Borrower with Bank are
insufficient to pay any amounts then due.
2.10    Maximum Interest Rate. It is expressly stipulated and agreed to be the
intent of Borrowers and Bank at all times to comply strictly with the applicable
Texas law governing the maximum rate or amount of interest payable on the
Indebtedness (or applicable United States federal law to the extent that it
permits Bank to contract for, charge, take, reserve or receive a greater amount
of interest than under Texas law). If the applicable law is ever judicially
interpreted so as to render usurious any amount (i) contracted for, charged,
taken, reserved or received pursuant to the Note, any of the other Loan
Documents or any other communication or writing by or between Borrowers and Bank
related to any of the Indebtedness, (ii) contracted for, charged or received by
reason of Bank’s exercise of the option to accelerate the maturity of the Note
and/or any other portion of the Indebtedness, or (iii) Borrowers will have paid
or Bank will have received by reason of any voluntary prepayment by Borrowers of
the Note and/or any of the other Indebtedness, then it is Borrowers’ and Bank’s
express intent that all amounts charged in excess of the Maximum Lawful Rate
shall be automatically canceled, ab initio, and all amounts in excess of the
Maximum Lawful Rate theretofore collected by Bank shall be credited on the
principal balance of the Note and/or any of the other Indebtedness evidenced by
the Loan Documents (or, if the Note and all other Indebtedness evidenced by the
Loan Documents have been or would thereby be paid in full, refunded to
Borrowers), and the provisions of the Note and the other Loan Documents
immediately be deemed reformed and the amounts thereafter

{PH005695.1}    Addendum 2, Page5

--------------------------------------------------------------------------------




collectible hereunder and thereunder reduced, without the necessity of the
execution of any new document, so as to comply with the applicable law, but so
as to permit the recovery of the fullest amount otherwise called for hereunder
and thereunder; provided, however, if the Note has been paid in full before the
end of the stated term of the Note, then Borrowers and Bank agree that Bank
shall, with reasonable promptness after Bank discovers or is advised by
Borrowers that interest was received in an amount in excess of the Maximum
Lawful Rate, either refund such excess interest to Borrowers and/or credit such
excess interest against any other Indebtedness then owing by Borrowers to Bank.
Borrowers hereby agree that as a condition precedent to any claim seeking usury
penalties against Bank, Borrowers will provide written notice to Bank, advising
Bank in reasonable detail of the nature and amount of the violation, and Bank
shall have sixty (60) days after receipt of such notice in which to correct such
usury violation, if any, by either refunding such excess interest to Borrowers
or crediting such excess interest against the Note and/or other Indebtedness
then owing by Borrowers to Bank. All sums contracted for, charged or received by
Bank for the use, forbearance or detention of any of the Indebtedness, including
any portion of the debt evidenced by the Note shall, to the extent permitted by
applicable law, be amortized or spread, using the actuarial method, throughout
the stated term of the Note and/or other Indebtedness (including any and all
renewal and extension periods) until payment in full so that the rate or amount
of interest on account of the Note and/or other Indebtedness does not exceed the
Maximum Lawful Rate from time to time in effect and applicable to the Note
and/or the other Indebtedness for so long as any Indebtedness is outstanding.
In no event shall the provisions of Chapter 346 of the Texas Finance Code (which
regulates certain revolving credit loan accounts and revolving triparty
accounts) apply to the Note and/or any of the other Indebtedness.
Notwithstanding anything to the contrary contained herein or in any of the other
Loan Document it is not the intention of Bank to accelerate the maturity of any
interest that has not accrued at the time of such acceleration or to collect
unearned interest at the time of such acceleration.
2.11    Receipt of Payments by Bank. Any payment by Borrowers of any of the
Indebtedness made by mail will be deemed tendered and received by Bank only upon
actual receipt thereof by Bank at the address designated for such payment,
whether or not Bank has authorized payment by mail or in any other manner, and
such payment shall not be deemed to have been made in a timely manner unless
actually received by Bank on or before the date due for such payment, time being
of the essence. Borrowers expressly assume all risks of loss or liability
resulting from non-delivery or delay of delivery of any item of payment
transmitted by mail or in any other manner. Acceptance by Bank of any payment in
an amount less than the amount then due shall be deemed an acceptance on account
only, and any failure to pay the entire amount then due shall constitute and
continue to be an Event of Default hereunder. Bank shall be entitled to exercise
any and all rights and remedies conferred upon and otherwise available to Bank
under any Loan Document upon the occurrence and during the continuance of any
such Event of Default. Borrowers further agree that after the occurrence and
during the continuance of any Default Bank shall have the continuing exclusive
right to apply and to reapply any and all payments received by Bank at any time
or times, whether as voluntary payments, proceeds from any Mortgaged Property,
offsets, or otherwise, against the Indebtedness in such order and in such manner
as Bank may, in its sole discretion, deem advisable, notwithstanding any entry
by Bank upon any of its books and records. Borrowers

{PH005695.1}    Addendum 2, Page6

--------------------------------------------------------------------------------




hereby expressly agree that, to the extent that Bank receives any payment or
benefit of or otherwise upon any of the Indebtedness, and such payment or
benefit, or any part thereof, is subsequently invalidated, declared to be
fraudulent or preferential, set aside, or required to be repaid to a trustee,
receiver, or any other Person under any bankruptcy act, state or federal law,
common law, equitable cause or otherwise, then to the extent of such payment or
benefit, the Indebtedness, or part thereof, intended to be satisfied shall be
revived and continued in full force and effect as if such payment or benefit had
not been made or received by Bank, and, further, any such repayment by Bank
shall be added to and be deemed to be additional Indebtedness.
2.12    Security. Payment and performance of the Indebtedness shall be secured
by Liens on the assets, other collateral and properties of Borrowers and of such
other Loan Parties as Bank may require from time to time, except that any
projects owned by Subsidiaries of Borrowers which are financed with
project-related debt (and not financed with proceeds of the Loan) shall not be
security for the Loan, provided that with respect to any of the Mortgaged
Property which is collateral for the Loan, the required Partial Release Price is
paid to Bank pursuant to Addendum 3 hereof to obtain a release of such Mortgaged
Property in connection with the commencement of any such project.
2.13    Conditions Precedent to the Initial Advance. The obligation of the Bank
to make the Initial Advance on the Loan pursuant to this Agreement shall be
subject to the satisfaction of all of conditions precedent set forth in this
Section. In the event that any condition precedent is not so satisfied but Bank
elects to make the Initial Advance on the Loan notwithstanding the same, such
election shall not constitute a waiver of such condition and the condition shall
be satisfied prior to any subsequent Advance.
(a)    All of the Loan Documents shall be in full force and effect and binding
and enforceable obligations of Borrowers and, to the extent that it is a party
thereto or otherwise bound thereby, of each other Person who may be a party
thereto or bound thereby.
(b)    All actions, proceedings, instruments and documents required to carry out
the borrowings and transactions contemplated by this Agreement or any other Loan
Document or incidental thereto, and all other related legal matters, shall have
been satisfactory to and approved by legal counsel for Bank, and said counsel
shall have been furnished with such certified copies of actions and proceedings
and such other instruments and documents as they shall have requested.
(c)    Each Loan Party shall have performed and complied with all agreements and
conditions contained in the Loan Documents applicable to it and which are then
in effect.
(d)    Borrowers shall have delivered; or caused to have been delivered, to Bank
or done or caused to have been done, to Bank’s satisfaction each and every of
the following items:
(1)    This Agreement (together with all addenda, schedules, exhibits,
certificates, opinions, financial statements and other documents to be delivered

{PH005695.1}    Addendum 2, Page7

--------------------------------------------------------------------------------




pursuant hereto), the Note, the Deeds of Trust and all other Loan Documents duly
executed, acknowledged (if required) and delivered by Borrowers and any Person
who is a party thereto.
(2)    (i) Copies of resolutions of the board of directors, partners or members
or managers, as applicable, of each Loan Party evidencing approval of the
borrowing hereunder and the transactions contemplated by the Loan Documents, and
authorizing the execution, delivery and performance by each Loan Party of each
Loan Document to which it is a party or by which it is otherwise bound, which
resolutions shall have been certified by a duly authorized officer, partner or
other representative, as applicable, of each Loan Party as of the date of this
Agreement as being complete, accurate and in full force and effect; (ii)
incumbency certifications of a duly authorized officer, partner or other
representative, as applicable, of each Loan Party, in each case, identifying
those individuals who are authorized to execute the Loan Documents for and on
behalf of such Person(s), respectively, and to otherwise act for and on behalf
of such Person(s); (iii) certified copies of each of such Person(s)’ articles of
incorporation and bylaws, partnership agreement, certificate of limited
partnership, articles of organization, regulations or operating agreement, as
applicable, and all amendments thereto; and (iv) certificates of existence, good
standing and authority to do business, as applicable, certified substantially
contemporaneously with the date of this Agreement, from the state or other
jurisdiction of each of such Person(s)’ organization and from every other state
or jurisdiction in which such Person is required, under applicable law, to be
qualified to do business.
(3)    Proof that appropriate security agreements, financing statements,
mortgages, deeds of trust, collateral and such additional documents or
certificates as may be required by Bank and/or contemplated under the terms of
any and every Loan Document, and such other documents or agreements of security
and appropriate assurances of validity, perfection and priority of Lien as Bank
may request shall have been executed and delivered by the appropriate Persons
and recorded or filed in such jurisdictions and such other steps shall have been
taken as necessary to perfect, subject only to Permitted Encumbrances, the Liens
granted thereby.
(4)    An opinion of Borrowers’ legal counsels, dated as of the date of this
Agreement, as to enforceability and authority issues and covering such other
matters as are required by Bank and which are otherwise reasonably satisfactory
in form and substance to Bank.
(5)    A UCC, tax lien and judgment lien record search, disclosing no notice of
any Liens or encumbrances filed against any of the Mortgaged Property, other
than the Permitted Encumbrances.
(6)    Evidence of insurance coverage as required by this Agreement and the
Deeds of Trust.

{PH005695.1}    Addendum 2, Page8

--------------------------------------------------------------------------------




(7)    The Title Policy (or the Title Company’s unconditional commitment to
issue the Title Policy upon recordation of the Deeds of Trust).
(8)    If requested by bank, an environmental audit report covering the Primary
Collateral, in form and content and conducted and prepared by an environmental
consultant reasonably acceptable to Bank. Borrowers agree that Bank may disclose
the contents of such environmental audit report to Governmental Authorities and
Borrowers shall deliver to Bank the written consent to such disclosure from the
respective environmental consultant.
(9)    Evidence that none of the Primary Collateral is located within any
designated flood plain or special flood hazard area (as may be shown on the
surveys delivered to Bank or other evidence acceptable to Bank) or, in lieu
thereof at Bank’s request, evidence that Borrowers have applied for and received
flood insurance covering the insurable Improvements in the maximum coverage
available to Bank.
(10)    To the extent portions of the Primary Collateral have been platted,
full-size, single sheet copies of all recorded subdivision or plat maps of the
Primary Collateral approved (to the extent required by Governmental
Requirements) by all Governmental Authorities, if applicable, and legible copies
of all instruments representing exceptions to the state of title to the Primary
Collateral.
(11)    Current Financial Statements of Borrowers.
(12)    If requested by Bank, a soils and geological report covering the Primary
Collateral issued by a laboratory approved by Bank, which report shall be
reasonably satisfactory in form and substance to Bank, and shall include a
summary of soils test borings.
(e)    Bank shall have received payment of the Commitment Fee.
(f)    Bank shall have received such other instruments, documents and evidence
(not inconsistent with the terms hereof) as Bank may reasonably request in
connection with the making of the Loan hereunder, and all such instruments,
documents and evidence shall be satisfactory in form and substance to Bank.
(g)    Upon making the Initial Advance on the Loan, the sum of the amount
outstanding on the Loan and all Letter of Credit Liabilities shall not exceed
the Maximum Loan Amount.
2.14    Conditions to Subsequent Advances and Letters of Credit. Bank has no
obligation to make any Advance on the Loan or to issue any Letter of Credit
subsequent to the Initial Advance unless the following conditions precedent are
satisfied on or before the Disbursement Date for such Advance:
(a)    At Bank’s request, Borrowers shall furnish to Bank an endorsement to the
Title Policy (or if an endorsement is not available, a letter from the Title
Company) showing

{PH005695.1}    Addendum 2, Page9

--------------------------------------------------------------------------------




“nothing further” of record affecting the Primary Collateral from the date of
recording of the Deeds of Trust, except such matters as Bank specifically
approves.
(b)    All Loan Documents shall be in full force and effect and binding and
enforceable obligations of each Loan Party.
(c)    Each of the representations and warranties of each Loan Party under any
Loan Document shall be true and correct in all material respects.
(d)    No Default or Event of Default shall have occurred and be continuing;
there shall exist no Material Adverse Effect; and no provision of law, any order
of any Governmental Authority, or any regulation, rule or interpretation
thereof, shall have had any Material Adverse Effect on the validity or
enforceability of any Loan Document.
(e)    To the extent that any of the proceeds of the Advance are used to acquire
assets, Borrowers shall grant a first Lien on such assets, except for office
equipment such as computers and phone systems.
(f)    Upon making the Advance on the Loan then requested, (i) the amount
outstanding on the Loan in the aggregate shall not exceed the Maximum Loan
Amount, (ii) the amount outstanding on the Revolving Note shall not exceed the
Maximum Loan Amount with respect to the Revolving Loan Tranche and (iii) the
amount outstanding on the Construction Note shall not exceed the Maximum Loan
Amount with respect to the Construction Loan Tranche.
(g)    Upon the issuance or renewal of a Letter of Credit the Letter of Credit
Liabilities in the aggregate shall not exceed the amount of the Letter of Credit
Tranche.
2.15    Advance Not A Waiver. No Advance of the proceeds of the Loan shall
constitute a waiver of any of the conditions of Bank’s obligation to make
further Advances, nor, in the event Borrowers are unable to satisfy any such
condition, shall any such Advance have the effect of precluding Bank from
thereafter declaring such inability to be an Event of Default.
2.16    Advance Not An Approval. Bank shall have no obligation to make any
Advance or part thereof during the existence of any Default or Event of Default,
but shall have the right and option so to do; provided that if Bank elects to
make any such Advance, no such Advance shall be deemed to be either a waiver of
the right to demand payment of the Loan, or any part thereof, or an obligation
to make any other Advance.
2.17    Additional Land Acquisitions. Subject to the satisfaction of all
conditions precedent to Advances of the Loan, Bank hereby agrees to make one or
more Advances of the Revolving Loan Tranche, which Advances shall reduce the
amount available to Borrowers under the Revolving Loan Tranche in question, in
an amount not to exceed, without prior Bank approval, (i) $3,000,000.00 at any
one time, or (ii) $10,000,000.00 in the aggregate (together with all other
outstanding Advances for land acquisitions), for the purpose of the acquisition
of fee title to real property, provided that Borrowers (i) provide Bank with
information about such

{PH005695.1}    Addendum 2, Page10

--------------------------------------------------------------------------------




real property as Bank may reasonably request, (ii) execute and deliver to Bank
for each acquisition a deed of trust covering the real property acquired,
substantially in the form of the Deeds of Trust, granting to Bank a deed of
trust first lien on such real property, which deed of trust will be
cross-defaulted and cross-collateralized with the Deeds of Trust and other Loan
Documents, (iii) cause the Title Company to provide Bank with a Title Policy
insuring such deed of trust as a first lien on such real property and containing
only such exceptions to title acceptable to Bank, and in an amount and otherwise
on terms and conditions reasonably satisfactory to Bank, and (iv) execute and
deliver to Bank its proposed disposition plan of such real property which must
be reasonably satisfactory to Bank. Any and all real estate assets acquired in
whole or part with Advances made under this Section are sometimes referred to as
“Section 2.17 Assets”. Notwithstanding anything in this Agreement to the
contrary, such Section 2.17 Assets shall, for purposes of this Agreement, be
deemed to be included as “Other Collateral”; provided, however, that such
Section 2.17 Assets may be designated as part of the “Primary Collateral” by
obtaining an Appraisal, an environmental audit, Title Policy and other documents
that may be reasonably required by Bank to classify such Section 2.17 Assets as
“Primary Collateral”. Advances under the Revolving Loan Tranche for other than
the acquisitions of Section 2.17 Assets are not subject to the terms and
provisions of this Section 2.17.
2.18    Mandatory Prepayments. Borrowers shall immediately pay to Bank for
application to the Loan in accordance with the terms of this Agreement and in
accordance with the Release Provisions set forth in Addendum 3, unless otherwise
agreed by Bank in writing, the following sums: (i) one-hundred percent (100%) of
the Net Proceeds received by or on behalf of any Borrower from the sale of all
or any portion of the Mortgaged Property (except to the extent expressly set
forth in Addendum 3 attached hereto) or upon the taking by condemnation of all
or any portion of the Mortgaged Property (except to the extent expressly set
forth in Addendum 3 attached hereto), (ii) one-hundred percent (100%) of the Net
Proceeds of MUD Reimbursables, (iii) one-hundred percent (100%) of the Net
Proceeds received upon the sale of any Section 2.17 Asset, (iv) one-hundred
percent (100%) of the Net Proceeds received from any sale or transfer of any of
the Credit Banks (but not any of the Credit Banks which are drawn on by any
Borrower to develop the Land) and (v) and one-hundred percent (100%) of the
distributions received by any Borrower from any partnership or joint venture
which is a Related Party or Subsidiary of any such Borrower, upon the sale by
such Related Party or Subsidiary of any real property interest (“Partnership
Distributions”).
2.19    Application of Payments. Except as provided in Section 2.20 below, so
long as no Event of Default exists, all payments received from any Borrower
(including, without limitation, the application of Net Proceeds received from
MUD Reimbursables, proceeds received from the sale or transfer of Credit Banks,
the application of Net Proceeds from the sale of Section 2.17 Assets, the
application of Net Proceeds from the sale of Primary Collateral or Other
Collateral or Partnership Distributions, the application of Net Proceeds from
the conveyance of Primary Collateral or Other Collateral to a Related Party, and
release price proceeds from any other source) shall be applied as follows:
(a)    First, such proceeds shall be applied to pay interest current on the
Revolving Note;

{PH005695.1}    Addendum 2, Page11

--------------------------------------------------------------------------------




(b)    Second, such proceeds shall be applied to pay interest current on the
Letter of Credit Note;
(c)    Third, such proceeds shall be applied to pay interest current on the
Construction Note;
(d)    Fourth, such proceeds shall be applied to pay any other sums (other than
principal) then due and payable under the Loan;
(e)    Fifth, such proceeds shall be applied to pay the outstanding principal
balance then due under the Revolving Note; and
(f)    Sixth, such proceeds shall be applied to pay the outstanding principal
balance then due under the Letter of Credit Note; and
(g)    Seventh, such proceeds shall be applied to pay the outstanding principal
balance then due under the Construction Note; and
(h)    Eighth, any remaining proceeds after application as above set forth shall
be distributed to Borrowers at its discretion.
2.20    Application of Payments. So long as no Event of Default exists, all
payments received from any Borrower in connection with partial release of a
portion of the Section N Land shall be applied as follows:
(a)    First, such proceeds shall be applied to pay interest current on the
Construction Note;
(b)    Second, such proceeds shall be applied to pay interest current on the
Letter of Credit Note;
(c)    Third, such proceeds shall be applied to pay interest current on the
Revolving Note;
(d)    Fourth, such proceeds shall be applied to pay any other sums (other than
principal) then due and payable under the Loan;
(e)    Fifth, such proceeds shall be applied to pay the outstanding principal
balance then due under the Construction Note; and
(f)    Sixth, such proceeds shall be applied to pay the outstanding principal
balance then due under the Letter of Credit Note; and
(g)    Seventh, such proceeds shall be applied to pay the outstanding principal
balance then due under the Revolving Note; and
(h)    Eighth, any remaining proceeds after application as above set forth shall
be distributed to Borrowers at its discretion.

{PH005695.1}    Addendum 2, Page12

--------------------------------------------------------------------------------




2.21    Construction Loan Advances. In addition to the provisions of this
Section 3, any Advance for proceeds of the Construction Loan Tranche must comply
with the terms and conditions of Construction Loan Addendum attached hereto as
Addendum 4.
SECTION 3.
LETTERS OF CREDIT

3.1    Letters of Credit. Subject to the terms and conditions of this Agreement
and the other Loan Documents, Borrowers may, prior to the Maturity Date, request
Bank to issue one or more Letters of Credit under and as part of the Letter of
Credit Tranche, provided that the conditions to the issuance of Letters of
Credit herein are satisfied. In no event shall the Letter of Credit Liabilities
ever exceed the amount of the Letter of Credit Tranche; and the sum of (i) the
outstanding principal balance of the Letter of Credit Note and (ii) any Letter
of Credit Liabilities, shall not ever exceed the Maximum Loan Amount applicable
to the Letter of Credit Tranche as set forth in the definition of Maximum Loan
Amount. Letters of Credit may be issued for business purposes reasonably
approved by Bank. As of the date hereof, Letters of Credit in the face amount of
$2,933,076.80 have been issued under and are outstanding pursuant to this
Agreement.
3.2    Conditions to Letters of Credit. The issuance of each Letter of Credit
shall be subject to the following conditions:
(a)    such Letter of Credit and any amounts to be disbursed or advanced under
such Letter of Credit shall be used only for the same purposes as allowed for
Advances under the Loan, as set forth in Section 2.4 of Addendum 2 of the Loan
Agreement;
(b)    after taking into account any such Letter of Credit, the sum of (i) the
then existing Letter of Credit Liabilities, plus (ii) the then outstanding
principal balance of the Letter of Credit Note, does not (and shall at no time)
exceed the Maximum Loan Amount applicable to the Letter of Credit Tranche.
Accordingly, the amount of all Letter of Credit Liabilities, if any, shall
reduce the amount available for the issuance of Letters of Credit under the
Letter of Credit Tranche;
(c)    the expiration date of such Letter of Credit is not more than six (6)
months after the maturity date of the Note;
(d)    such Letter of Credit shall be classified as a “Standby” Letter of Credit
in accordance with applicable laws and regulations applicable to Bank and in
accordance with the Bank’s customary practices at such times for reporting to
regulatory authorities;
(e)    the issuance of such Letter of Credit will be in compliance with all
applicable Governmental Requirements and all other applicable restrictions,
policies, and guidelines and will not subject Bank to any cost which is not
reimbursable by a Borrower under the Loan Documents;
(f)    the form and terms of such Letter of Credit must be acceptable to Bank in
its sole discretion;

{PH005695.1}    Addendum 2, Page13

--------------------------------------------------------------------------------




(g)    all other conditions in this Agreement to the issuance of such Letter of
Credit shall have been satisfied;
(h)    immediately before and after the issuance of such Letter of Credit, no
Event of Default or Default shall have occurred and be continuing; and
(i)    the representations and warranties of Borrowers contained in this
Agreement and the other Loan Documents shall be true and correct on and as of
the date of issuance of such Letter of Credit.
Bank will honor any such request by Borrowers for the issuance of a Letter of
Credit if the foregoing conditions (a) through (i) (collectively, the “LC
Conditions”) have been met as of the date of issuance of such Letter of Credit.
Bank may choose to honor any such request for any other Letter of Credit but has
no obligation to do so and may refuse to issue any other requested Letter of
Credit for any reason which Bank in its sole discretion deems relevant.
3.3    Requesting Letters of Credit. Borrowers must make written application for
any Letter of Credit at least five (5) Business Days before the date on which
Borrowers desire for Bank to issue such Letter of Credit. By making any such
written application, Borrowers shall be deemed to have represented and warranted
that the LC Conditions will be met as of the date of issuance of such Letter of
Credit. Two (2) Business Days after the LC Conditions have been met (or if Bank
otherwise desires to issue such Letter of Credit), Bank will issue such Letter
of Credit at Bank’s office in Dallas, Texas. If any provisions of any LC
Application conflict with any provisions of this Agreement, the provisions of
this Agreement shall govern and control.
3.4    Reimbursement and Participations.
(a)    Reimbursement by Borrowers. Each Matured L/C Obligation shall constitute
an Advance under the Loan and the Letter of Credit Note. To the extent the same
has not been repaid to Bank (with the proceeds of an Advance under the Loan or
otherwise), Borrowers promise to pay to Bank, or to Bank’s order, on demand, (i)
the full amount of each Matured L/C Obligation, whether such obligation accrues
before or after the Maturity Date, together with (ii) interest thereon at a rate
per annum equal to the “Applicable Interest Rate” (as such term is defined in
the Letter of Credit Note) until repaid in full; provided that after the
Maturity Date or following a Default or an Event of Default under this Agreement
or the other Loan Documents, such interest shall accrue at the Default Rate.
(b)    Letter of Credit Advances. If the beneficiary of any Letter of Credit
makes a draft or other demand for payment thereunder, then Borrowers may, during
the interval between the making thereof and the honoring thereof by Bank,
request Bank to make an Advance under the Revolving Note to Borrowers in the
amount of such draft or demand, which Advance shall be made concurrently with
Bank’s payment of such draft or demand and shall be immediately used by Bank to
repay the amount of the resulting Matured L/C Obligation. Such a request by
Borrowers shall be made in compliance with all of the provisions hereof.

{PH005695.1}    Addendum 2, Page14

--------------------------------------------------------------------------------




(c)    Letter of Credit Fees. In consideration of Bank’s issuance of any Letter
of Credit, Borrowers agree to pay to Bank a letter of credit fee at a rate equal
to two percent (2.0%) per annum. Each such fee will be, calculated based on the
term and face amount of such Letter of Credit and the above applicable rate and
will be payable upon issuance. In no event shall the issuance fee be less than
$500.00 for any Letter of Credit.
3.5    No Duty to Inquire.
(a)    Drafts and Demands. Bank is authorized and instructed to accept and pay
drafts and demands for payment under any Letter of Credit without requiring, and
without responsibility for, any determination as to the existence of any event
giving rise to said draft, either at the time of acceptance of payment or
thereafter. Bank is under no duty to determine the proper identity of anyone
presenting such a draft or making such a demand (whether by tested telex or
otherwise) as the officer, representative or agent of any beneficiary under any
Letter of Credit, and payment by Bank to any such beneficiary when requested by
any such purported officer, representative or agent is hereby authorized and
approved. Borrowers agree to hold Bank harmless and indemnified against any
liability or claim in connection with or arising out of the subject matter of
this section, WHICH INDEMNITY SHALL APPLY WHETHER OR NOT ANY SUCH LIABILITY OR
CLAIM IS IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY, OR ARE CAUSED, IN WHOLE OR IN PART, BY ANY
NEGLIGENT ACT OR OMISSION OF ANY KIND BY BANK, provided only that Bank shall not
be entitled to indemnification for that portion, if any, of any liability or
claim which is approximately caused by its own individual gross negligence or
willful misconduct, as determined in a final judgment.
(b)    Extension of Letter of Credit Maturity. If the maturity of any Letter of
Credit is extended by its terms or by applicable law or governmental action, if
any extension of the maturity or time for presentation of drafts or any other
modification of the terms of any Letter of Credit is made at the request of
Borrowers, or if the amount of any Letter of Credit is increased at the request
of Borrowers, this Agreement shall be binding upon Borrowers with respect to
such Letter of Credit as so extended, increased or otherwise modified, with
respect to drafts and property covered thereby, and with respect to any action
taken by Bank, or Bank’s correspondents in accordance with such extension,
increase or other modification.
(c)    Transferees of Letters of Credit. If any Letter of Credit provides that
it is transferable, Bank shall have no duty to determine the proper identity of
anyone appearing as transferee of such Letter of Credit, nor shall Bank be
charged with responsibility of any nature or character for the validity or
correctness of any transfer or successive transfers, and payment by Bank to any
purported transferee or transferees as determined by Bank is hereby authorized
and approved, and Borrowers further agree to hold Bank harmless and indemnified
against any liability or claim in connection with or arising out of the
foregoing, WHICH INDEMNITY SHALL APPLY WHETHER OR NOT ANY SUCH LIABILITY OR
CLAIM IS IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY

{PH005695.1}    Addendum 2, Page15

--------------------------------------------------------------------------------




OF STRICT LIABILITY, OR ARE CAUSED, IN WHOLE OR IN PART, BY ANY NEGLIGENT ACT OR
OMISSION OF ANY KIND BY BANK, provided only that Bank shall not be entitled to
indemnification for that portion, if any, of any liability or claim which is
proximately caused by its own individual gross negligence or willful misconduct,
as determined in a final judgment.
3.6    LC Collateral.
(a)    Acceleration of Letter of Credit Liabilities. On the Maturity Date, or if
the Loan becomes immediately due and payable pursuant to the Loan Documents,
then, unless Bank otherwise specifically elects to the contrary, all Letter of
Credit Liabilities shall become immediately due and payable without regard to
whether or not actual drawings or payments on the Letters of Credit have
occurred, and Borrowers shall be obligated to return all original Letters of
Credit to Bank and pay to Bank immediately an amount equal to the aggregate
Letter of Credit Liabilities which are then outstanding (taking into account the
actual return to Bank of any original outstanding Letters of Credit). All
amounts so paid shall first be applied to Matured L/C Obligations and the
remainder will be held by Bank as security for the remaining Letter of Credit
Liabilities (all such amounts held as security for Letter of Credit Liabilities
being herein collectively called “LC Collateral”) until such Letter of Credit
Liabilities become Matured L/C Obligations, at which time such LC Collateral
shall be applied to such Matured L/C Obligations, and any remaining amounts
after the repayment of all Matured L/C Obligations and Indebtedness shall be
returned to Borrowers.
(b)    Investment of LC Collateral. Pending application thereof, all LC
Collateral shall be invested by Bank in such investments as Bank may elect. All
interest on such investments shall be reinvested or applied to Matured L/C
Obligations. When all indebtedness evidenced by the Note and all Letter of
Credit Liabilities have been satisfied in full, all Letters of Credit have
expired or been terminated, and all of Borrowers’ reimbursement obligations in
connection therewith have been satisfied in full, Bank shall release any
remaining LC Collateral. Borrowers hereby assign and grant to Bank a continuing
security interest in all LC Collateral, all investments purchased with such LC
Collateral, and all proceeds thereof to secure its Matured L/C Obligations and
its obligations under this Agreement, the Note and the other Loan Documents.
Borrowers further agree that Bank shall have all of the rights and remedies of a
secured party under the Uniform Commercial Code as adopted in the State of Texas
with respect to such security interest and that an Event of Default under this
Agreement shall constitute a default for purposes of such security interest.
(c)    Payment of LC Collateral. When Borrowers are required to provide LC
Collateral for any reason and fails to do so on the day when required, Bank may
without notice to Borrower provide such LC Collateral (whether by transfers from
other accounts maintained with Bank or otherwise) using any available funds of
Borrower.



{PH005695.1}    Addendum 2, Page16

--------------------------------------------------------------------------------




ADDENDUM 3
RELEASE PROVISIONS
(Terms used with initial capital letters in this Addendum 3 that are not
specifically defined in this Agreement shall have the meanings ascribed to them
in the Deeds of Trust.)
1.    Release Prices.
(a)    Primary Collateral. The Partial Release Price for Primary Collateral
shall be as follows: The payment to Bank of a Partial Release Price equal to one
hundred percent (100%) of the Net Proceeds, which Net Proceeds shall in no event
be less than (i) eighty-five percent (85%) of the discounted appraised value
(hereinafter referred to as “Appraised Value”) of that portion of the Primary
Collateral other than Developed Lots which is being released and (ii) with
respect to that portion of the Primary Collateral consisting of Developed Lots,
one hundred percent (100%) of the discounted Appraised Value of that portion of
the Primary Collateral for each Developed Lot being released. As of the date of
this Agreement, Bank and Borrower have not yet established the Appraised Values.
Until such time as Bank and Borrower have established the Appraised Values, the
“Appraised Values” will be the values reasonably determined by Bank based on
prior appraisals approved by Bank.
(b)    Other Collateral. The Partial Release Price for Other Collateral shall be
as follows: The payment to Bank of a Partial Release Price equal to one hundred
percent (100%) of the Net Proceeds, which Net Proceeds shall in no event be less
than eighty-five percent (85%) of the assigned value (hereinafter referred to as
“Assigned Value”) established by Bank and Borrowers for each of the Tracts of
Other Collateral, which value shall (i) be established based on values for
similar properties which have been appraised as part of the Primary Collateral,
and (ii) be determined on a per square foot basis. As of the date of this
Agreement, Bank and Borrower have not yet established the Assigned Values. Until
such time as Bank and Borrower have established the Assigned Values, the
“Assigned Values” will be the values reasonably determined by Bank based on
prior appraisals approved by Bank.
(c)    MUD Reimbursables, Credit Banks, Etc.. The Partial Release Price for MUD
Reimbursables, Credit Banks, notes receivable, accounts receivable and
Partnership Distributions (as defined in Section 2.18 of Addendum 2 hereof)
shall be equal to one hundred percent (100%) of the Net Proceeds.
(d)    Related Party Sales. The foregoing notwithstanding, the Partial Release
Price for Primary Collateral or Other Collateral for sale to a Related Party
shall be as follows: The payment of a Partial Release Price equal to one hundred
percent (100%) of all cash proceeds received by Borrowers, which cash proceeds
shall in no event be less than the greater of (i) fifty percent (50%) of the
Appraised Value for Primary Collateral or fifty percent (50%) of the Assigned
Value for Other Collateral, as applicable, of the Primary Collateral or Other
Collateral being released; or (ii) fifty percent (50%) of the gross sales price
paid by the Related Party. The gross sales price (i.e., cash proceeds and all
other

Addendum 3, Page1

--------------------------------------------------------------------------------




considerations) for the sale to the Related Party will not be less than
eighty-five percent (85%) of the applicable Appraised Value or Assigned Value.
(f)    Bank Financed Projects. The foregoing notwithstanding, no release price
will be required for the release of either Primary Collateral or Other
Collateral from the lien of the Deeds of Trust in the event such Primary
Collateral or Other Collateral is the subject of additional project financing by
Bank pursuant to a separate loan between any Loan Party and Bank, and only so
long as (i) in connection with such loan, Bank has a priority lien and security
interest in such Primary Collateral or Other Collateral securing repayment of
such loan (subject only to Liens in favor of Bank), (ii) such Loan Party owns
100% of the Primary Collateral or Other Collateral which is the subject of such
separate loan, and any and all equity in the project is funded solely by
Borrowers without any third-parties having any ownership or equity interest
therein, (iii) such loan is cross-defaulted and cross collateralized with the
Loan to the extent required by Bank; and (iv) any ownership interest of any
Borrower in a Related Party into which Primary Collateral or Other Collateral
has been transferred will, if required by Bank, be assigned to Bank as security
for the Indebtedness, and each Borrower agrees to execute and deliver to Bank an
Assignment of Partnership Interest in such form and content as Bank may require.
If the Land sought to be released as provided above is Primary Collateral, then
such Primary Collateral shall be removed from the borrowing base (i.e., such
Primary Collateral shall be removed from the Borrowing Base Limitation
calculations for purposes of determining the Maximum Loan Amount allowed
hereunder). Except as modified hereby, all of the release provisions (including,
without limitation, the provisions requiring payment of a release price) as set
forth in the Loan Agreement will continue to apply with respect to any release
of Primary Collateral or Other Collateral.
2.    Release Conditions. Notwithstanding anything contained herein to the
contrary, the location and configuration of the tract or tracts, requested to be
released (herein called “Tract” or “Tracts”) shall be reasonably satisfactory to
Bank and no Partial Release shall result in any remaining Tract being without
access to a public street (which may be via a private drive or private street
providing perpetual means of access). Any and all Partial Releases shall be in
accordance with the following procedures:
(a)    Borrowers’ request for a Partial Release shall be given to Bank and
accompanied by (i) the legal description of the Tract or Tracts to be released,
together with a draft closing statement prepared for the proposed sale; (ii)
information necessary to process the request for Partial Release, including
whether the property to be released is Primary Collateral or Other Collateral
and whether it is being sold to a Related Party; (iii) any appraisal
reconciliation of value information as may be required by Bank, together with a
reimbursement of the cost of same, which cost shall not exceed $750.00; and (iv)
the name and address of the title company, if any, to whose attention the
Partial Release Instrument (as hereinafter defined) should be directed, numbers
that should be referenced (order number, loan number, etc.) and the date when
such Partial Release is to be made. Borrowers shall also specify the name and
address of the prospective purchaser and the intended use of the or Tract to be
released and shall

Addendum 3, Page2

--------------------------------------------------------------------------------




supply such other documents and information concerning such Partial Release as
Bank may reasonably request.
(b)    Within five (5) days after receipt of such request, and in accordance
with and pursuant to the terms and conditions of this Addendum 3 and the other
applicable provisions of this Agreement, Bank shall execute an instrument
effecting such Partial Release (“Partial Release Instrument”) and deliver same
to the title company so specified; provided that all costs and expenses of Bank
associated with such Partial Release (including, but not limited to, reasonable
legal fees) shall be paid by Borrowers. Borrowers shall also obtain all title
insurance endorsements reasonably required by Bank in connection with such
Partial Release.
(c)    The execution and delivery of such Partial Release Instrument shall not
affect any of Borrowers’ obligations under the Loan Documents, except that the
payment of the Partial Release Price must be actually received by Bank.
Regardless of the time such Partial Release is executed, delivered and recorded,
the payment made by Borrowers to Bank in respect to such Partial Release shall
be credited against the Indebtedness in accordance with the terms of this
Agreement only upon receipt by Bank of the Partial Release Price. The Partial
Release Instrument shall be delivered, in escrow, by Bank to the title company
so designated, to be held, released, delivered and recorded in accordance with
Bank’s escrow instructions, which shall require payment, in cash, of the Partial
Release Price to Bank prior to delivery and recordation of the Partial Release
Instrument.
(d)     The requested partial release shall not result in (i) the principal
amount of of the Loan outsanding exceeding the Maximum Loan Amount, (ii) the
principal amount of the Loan outstanding under each of the Revolving Loan
Tranche and the Construction Loan Tranche exceeding the Maximum Loan Amount with
respect to such tranche as set forth in the definition of Maximum Loan Amount or
(iii) the principal amount of the Loan outstanding under the Letter of Credit
Tranche plus the Letter of Credit Liabilities exceeding the Maximum Loan Amount
with respect to the Letter of Credit Tranche as set forth in the definition of
Maximum Loan Amount.



Addendum 3, Page3

--------------------------------------------------------------------------------

 

ADDENDUM 4
CONSTRUCTION LOAN ADDENDUM
SECTION 1.
THE LOAN

1.1    Agreements to Lend. Subject to and upon the terms and conditions of this
Agreement and the other Loan Documents, and relying on the representations and
warranties made to Bank in this Agreement and the other Loan Documents, Bank
agrees to make a portion of the Loan equal to the amount of the Construction
Loan Tranche available to Borrower for the construction of the Section N
Improvements to the Section N Land. Borrowers agree to borrow and take down the
Construction Loan Tranche, subject to and upon the terms and conditions of this
Addendum, the rest of this Agreement and the other Loan Documents. All proceeds
of the Loan shall be advanced against the Construction Note as provided in this
Addendum and the rest of this Agreement and shall be used by Borrowers to pay
for Project Costs incurred within the constraints of the Section N Project
Budget. The principal amount actually owing on the Construction Note from time
to time shall be the aggregate of all advances of Loan proceeds from the
Construction Loan Tranche theretofore made by the Bank against the Construction
Note less all payments theretofore made on the principal of the Construction
Note.
1.2    Non-Waiver and Borrower’s Deposit. No Advance of proceeds from the
Construction Loan Tranche shall constitute a waiver of any of the conditions of
Bank’s obligations to make further Advances, nor, in the event that Borrowers
are unable to satisfy any such condition, shall any such Advance have the effect
of precluding Bank from thereafter declaring such inability to be an Event of
Default. If at any time Bank shall determine, based on the inspections and
reports of the Construction Consultant, that the undisbursed funds available
hereunder are insufficient to meet the costs of completing the development of
the Section N Property, Bank may refuse to make any additional Advances to
Borrowers hereunder until Borrowers shall have deposited with Bank sufficient
additional funds (“Borrower’s Deposit”) to cover such deficiency as Bank shall
so deem to exist, which funds will be disbursed by Bank to Borrowers pursuant to
the terms and conditions hereof as if they constituted a portion of the
Construction Loan Tranche. Borrowers agree, upon written demand by Bank, to
deposit with Bank any such additional funds. The making of any Advance or part
thereof shall not be deemed an approval or acceptance by Bank of the work
theretofore done. Bank shall have no obligation to make any Advance or part
thereof after the occurrence and continuance of an Event of Default, but shall
have the right and option to do so; provided, however, that if Bank elects to
make any such Advance, no such Advance shall be deemed to be either a waiver of
Bank’s right to demand payment of the debt, or any part thereof, or an
obligation to make any other Advance.
SECTION 2.
CONSTRUCTION LOAN REPRESENTATIONS AND WARRANTIES

In addition to Borrowers other Representation and Warranties contained in this
Agreement and the other Loan Documents, Borrowers hereby further represent and
warrant to and covenant with Bank that:
2.1    Availability of Utilities. All utility and municipal services necessary
for the proper operation of the Section N Improvements for their intended
purpose are available at the

1

--------------------------------------------------------------------------------

 

boundary of the Section N Property, including, to the extent necessary, water
supply, storm and sanitary sewer facilities, gas, electricity and telephone
facilities, or will be available at the Section N Property when constructed or
installed as part of the Section N Improvements, and written permission has been
or will be obtained from the applicable utility companies or municipalities to
connect the Section N Improvements into each of the services. If Borrowers have
not already done so, Borrowers shall supply evidence of such permission
satisfactory to Bank. All of such utility and municipal services will comply
with all Governmental Requirements.
2.2    Intentionally Omitted.
2.3    Building Permits. All zoning, utility, building, health and operating
permits required for the construction and operation of the Section N
Improvements have been obtained or will be obtained prior to time required by
any applicable Governmental Authority with respect to the construction of the
Section N Improvements. Borrowers shall deliver copies of such permits to Bank
if Borrowers have not already done so.
2.4    Compliance with Laws and Restrictions. Borrowers has examined, are
familiar with, and are able to comply with all applicable Governmental
Requirements and covenants, restrictions, easements and other encumbrances
affecting the Section N Property, compliance with which is necessary for
completion of the Section N Improvements in substantial conformance with the
Plans and Specifications.
2.5    Construction Contracts. Borrowers have entered into no contracts or
agreements with third parties (either written or oral) providing for the
furnishing of labor or materials to be used in the construction or installation
of the Section N Improvements, other than the Construction Contracts which have
been or will be collaterally assigned to Bank pursuant to this Agreement. True
and complete copies of all Construction Contracts have been or will be delivered
to Bank. Borrowers will not enter into any such contracts or agreements in the
future, except in such form and upon such terms as shall be approved in advance
and in writing by Bank.
2.6    No Prior Work. No work or construction has been commenced on the Section
N Land and no materials have been delivered to the Section N Land which could,
in either case, result in the imposition of a mechanic’s or materialmen’s lien
on the Section N Property prior to or on parity with the lien and security
interest created by the Deeds of Trust.
2.7    Sufficiency of Funds. Sufficient funds are available to Borrowers in
addition to proceeds of the Loan to pay all Project Costs. Upon request of Bank,
Borrowers shall demonstrate to Bank that such funds are available.


SECTION 3.
CONSTRUCTION COVENANTS

In addition to Borrowers’ covenants contained elsewhere in this Agreement and
the other Loan Documents, Borrowers hereby further covenant and with Bank as
follows:

2

--------------------------------------------------------------------------------

 

3.1    Builder’s Risk Insurance. In addition the other insurance coverages
required by this Agreement and the other Loan Documents, Borrowers shall obtain
and maintain Builder’s completed value risk and such other hazard insurance as
Bank may reasonably require against all risks of physical loss including
collapse and transit coverage, with deductibles not to exceed an amount approved
by Bank, with noncontributing mortgagee clauses and standard subrogation clauses
and a mortgagee’s loss payable endorsement making loss payable to Bank. Such
insurance shall be in an amount covering the total value of work performed and
equipment, supplies and materials furnished and shall be in such form and
provided by such companies as shall be reasonably acceptable to Bank. The
originals of the policies evidencing such insurance (together with appropriate
endorsements thereto, evidence of payment of premiums thereon and written
agreement by the insurer or insurers therein to give Bank thirty (30) days prior
written notice of modification or intention to cancel) shall be promptly
delivered to Bank. Such insurance coverage shall be kept in full force by
Borrowers at all times until the completion of construction of the Section N
Improvements.
3.2    Project Budget and Application of Loan Proceeds. The Project Budget
includes all Project Costs (as defined below) as “uses of funds”, including a
category for contingencies, and designates all “sources of funds”, including
proceeds of the Construction Loan Tranche. The Project Budget shall specify the
projections and assumptions used to determine the Project Costs. Borrowers
agrees to give Bank prompt written notice of any changes that should be made in
the Project Budget to cause the same to accurately and realistically represent
the amount and timing of the sources and uses of funds for the Section N
Property. In addition, Bank may notify Borrowers that, in Bank’s reasonable
judgment, changes need to be made in the Project Budget. If, after consultation
and consideration of the view of Borrowers and supporting documentation,
Borrowers and Bank do not agree as to what modifications need to be made in the
Project Budget, the determination of Bank shall govern. Borrowers shall use the
proceeds of the Construction Loan Tranche solely for the purpose of paying for
the Project Costs as set forth in the Project Budget and shall in no event use
any of the Loan proceeds for any other purpose.
3.3    Construction Documents. If Borrowers have not already done so, Borrowers
shall deliver to Bank a copies of all Construction Contracts executed by a
Borrower and a contractor, architect or engineer and executed copies of any
other contracts by Borrowers and architects or engineers. Borrowers shall also
furnish Bank with a complete list of all persons, firms or entities which the
contractor proposes to engage to furnish labor or materials in constructing the
Section N Improvements and shall furnish Bank with true copies of all written
agreements (including contracts, subcontracts and purchase orders) therefor and
the terms of all verbal agreements therefor. All such contracts shall be in form
and content reasonably satisfactory to Bank. If, in the reasonable judgment of
Bank, such contracts and subcontracts do not cover all of the work necessary for
completion of construction of the Section N Improvements, Borrowers shall obtain
firm bids from responsible parties, or estimates and other information
satisfactory to Bank, for the work not so covered, to enable Bank to ascertain
the total estimated cost of all work done and to be done.
3.4    Construction Contracts. Borrowers shall (i) not voluntarily permit a
default under the terms of the Construction Contracts, (ii) waive none of the
material obligations of the contractor thereunder, (iii) do no act which would
relieve contractor from its obligations to construct the Section N Improvements
according to the Plans and Specifications, and (iv) make



3

--------------------------------------------------------------------------------

 

no amendments to, or change orders with respect to, the Construction Contracts,
without the prior written consent of Bank except as permitted by Section 4.2
below.
3.5    Construction Status Reports. Borrowers shall also submit to Bank from
time to time, if requested by Bank, a status report concerning construction of
the Section N Improvements, containing such information as Bank may reasonably
request, including but not limited to: the latest total projected cost of
construction; a description of all contracts let or to be let by Borrowers for
the design, engineering, construction and equipping of the Section N
Improvements, setting forth the name or names of the contractor or contractors,
the date of the contracts and of any supplements or amendments thereto, the
scope of the work covered thereby, and the aggregate amounts payable to the
contractors thereunder; and a statement whether such contract or contracts
embrace all of the work required to be done and all of the material necessary
for completion of construction, and, if not, setting forth sufficient
information to enable Bank to determine the estimated cost of any work or
materials not so covered.
3.6    Construction Schedule. Borrowers shall furnish a construction schedule to
Bank showing the timing of construction of the Section N Improvements with a
breakdown by trade, if Borrowers have not already done so.
3.7    Commencement and Completion of Construction. Borrowers shall not cause or
permit the commencement of construction of the Section N Improvements or
delivery of materials to the Section N Land until after the Deeds of Trust have
been filed for recording with the county clerk of the county where the Section N
Land is located and Borrowers have obtained all requisite permits and approvals
from Governmental Authorities and all approvals from any other entity required
for construction of the Section N Improvements. Borrowers shall commence
construction of the Section N Improvements promptly after satisfaction of the
conditions of this Section 3.7 and shall diligently pursue construction of the
Section N Improvements to completion on or before the Completion Date, supplying
such moneys and performing such duties as is necessary to complete the
construction of the Section N Improvements pursuant to and in conformity with
the Plans and Specifications, in accordance with good building practice and in
full compliance with all terms and conditions of the Loan Documents. Borrowers
shall cause such completion to be accomplished without liens, claims or
assessments (actual or contingent) asserted against the Section N Property for
any material, labor or other items furnished in connection therewith, and in
full compliance with all applicable Governmental Requirements. Borrowers shall
provide to Bank upon request evidence of satisfactory compliance with all of the
foregoing.
3.8    Evidence Regarding Commencement of Construction. Borrowers shall furnish
Bank with evidence required by Bank, which may include but may not be limited to
photographic evidence or an affidavit executed by the Construction Consultant or
by another person approved by Bank, that at the time and immediately after the
recordation of the Deeds of Trust there was no commencement of construction of
improvements (as that term is defined in § 53.001(2) of the Texas Property Code)
on the Section N Land or delivery of materials (as that term is defined in
§ 53.001(4) of the Texas Property Code) to the Section N Land, including without
limitation the demolition or removal of any preexisting improvement, site work,
clearing, grading, the drilling of test holes, the excavation for or the laying
of the foundation of

4

--------------------------------------------------------------------------------

 

any building or structure and the delivery of any lumber or other building
materials, equipment, tools or fuel, whether or not intended to be incorporated
in the construction of improvements.
3.9    Affidavit of Commencement of Construction. Borrowers and the contractor
shall jointly file an Affidavit of Commencement of construction using a form
satisfactory to Bank with the county clerk of the county in which the Section N
Land is located not later than the thirtieth day after the date of actual
commencement of construction of the Section N Improvements or delivery of
materials to the Land. Such affidavit shall contain the information required by
§ 53.124(c) of the Texas Property Code, shall not be filed prior to approval
thereof in writing by Bank and shall be filed showing a date of commencement of
construction which is after the filing of the Deeds of Trust with the county
clerk of the county where the Section N Land is located.
3.10    Right of Bank to Inspect Section N Property. Borrowers shall permit Bank
and its representatives and agents (including the Construction Consultant) to
enter upon the Section N Property monthly to inspect the Section N Improvements
and all materials to be used in the construction thereof and all books, records,
contracts, statements, invoices, bills, plans and specifications, shop drawings,
appraisals, title and other insurance, reports, lien waivers, initial surveys,
footing or foundation surveys, architect’s certificates, and all other
instruments and documents of any kind relating to the construction, leasing and
operation of the Section N Improvements; shall cooperate and cause the
architect, engineers and contractor to cooperate with Bank and its
representatives and agents during such inspections and shall maintain all of the
foregoing for such inspections; shall permit the photographing of any portions
of the Section N Property or any materials thereon; provided, however, nothing
in this Agreement shall be construed to impose upon Bank any duty or obligation
whatsoever to undertake such inspections, to correct any defects in the Section
N Improvements or to notify any person with respect thereto.
3.11    Correction of Defects. Borrowers shall promptly correct any structural
or other significant defect in the Section N Improvements or any departure from
the Plans and Specifications not previously approved by Bank and any violation
of any Governmental Requirements.
3.12    Off‑Site Work. To the extent required by the Plans and Specifications,
Borrowers shall promptly commence and complete any off‑site improvements
(including public streets, walks and like areas adjoining the Section N
Improvements) as required and provide any utilities and other facilities
required, all in accordance with Governmental Requirements. Unless otherwise
provided herein or in other Loan Documents, such off‑site improvements shall be
deemed part of the work of construction of the Section N Improvements. Borrowers
expressly agree to indemnify Bank and to hold Bank harmless against any claim of
surety furnishing a bond for such work to the Governmental Authorities having
jurisdiction, whether such claims be founded upon existing or future liability,
and whether such liability be expressed or implied.
3.13    Storage of Materials. Borrowers shall cause all materials supplied for
or intended to be used in the construction of the Section N Improvements but not
affixed to or incorporated into the Section N Property to be stored on the
Section N Land or in a third-party bonded warehouse acceptable to Bank, with
adequate safeguards to prevent loss, theft, damage or

5

--------------------------------------------------------------------------------

 

commingling with other materials not intended to be used in the construction of
the Section N Improvements; provided, further, (i) Borrowers shall give Bank
prior notice of the off-site storage of any materials and (ii) any materials
stored must be incorporated within 45 days after receipt of Loan proceeds from
Bank to pay for such materials, unless such date is extended in writing by Bank.
3.14    Vouchers. Borrowers shall deliver to Bank, upon request, any contracts,
bills of sale, statements, receipted vouchers or agreements under which
Borrowers claims title to any materials, fixtures or articles incorporated in
the Section N Improvements or otherwise subject to the lien of the Deeds of
Trust.
3.15    Liens. Borrowers shall not install nor otherwise incorporate in the
Section N Improvements any materials, equipment or fixtures under any
conditional sales agreements or security agreement whereby the right is reserved
or accrued to anyone to remove or repossess any such items. Borrowers shall not
cause or permit any lien or claim for lien for any labor or material to be filed
or to become valid or effective against the Section N Property; provided,
however, that the existence of any unperfected and unrecorded mechanic’s lien
shall not constitute a violation of this Section if payment is not yet due for
the work giving rise to the lien. Notwithstanding the foregoing, Borrowers may
in good faith, by appropriate proceedings, contest the validity, applicability
or amount of any asserted mechanic’s or materialmen’s lien and pending such
contest Borrowers shall not be deemed in default hereunder if Borrowers provide
Bank with security reasonably satisfactory to Bank (which may include, at Bank’s
option, an indemnity bond complying with the requirements of Tex. Property Code
§§ 53.171 et. seq.) and if Borrowers promptly causes to be paid any amount
adjudged by a court of competent jurisdiction to be due, with all costs and
interest thereon, promptly after such judgment; provided, however, that in any
event each such contest shall be concluded and the lien, interest and costs
shall be paid, bonded around or otherwise no later than thirty (30) days after
the completion of construction of the Section N Improvements.
3.16    Construction Consultant. Borrowers shall cooperate with the Construction
Consultant and shall cause the Architect, engineers, contractor and the
employees of each of them to cooperate with the Construction Consultant and,
upon request, shall furnish the Construction Consultant whatever he may consider
necessary or useful in connection with the performance of his duties including
but not limited to permits, subcontracts, purchase orders, lien waivers and
other documents relating to the construction of the Section N Improvements.
Borrowers acknowledge that the duties of the Construction Consultant run solely
to Bank and that the Construction Consultant shall have no obligations or
responsibilities whatsoever to Borrowers, the architect, engineers, contractor
or to any of their respective agents or employees.
3.17    Intentionally Omitted.
3.18    Sign Regarding Construction Financing. Borrowers shall include on any
sign erected at or near the Section N Improvements setting forth the names of
the contractor or any subcontractors of the construction of the Section N
Improvements a statement in conspicuous lettering that construction financing is
being provided by Bank, all to the reasonable satisfaction of Bank. If such sign
is not erected, Borrowers shall, upon request by Bank, erect and maintain

6

--------------------------------------------------------------------------------

 

on a suitable site on the Section N Property a sign indicating that construction
financing is being provided by Bank, all to the reasonable satisfaction of Bank.
3.19    Assignment of Licenses and Permits. Borrowers shall not assign or
transfer any of its interest in any licenses and permits pertaining to the
Section N Property, or assign, transfer, or remove or permit any other person to
assign, transfer, or remove any records pertaining to the Section N Property
without Bank’s prior written consent, which consent may be granted or refused in
Bank’s sole discretion.
3.20    Completion of the Improvements after Event of Default. Bank shall have
the right, upon the occurrence of and during the continuance of an Event of
Default, in addition to any rights or remedies available to it under all other
Loan Documents, to enter into possession of that portion of the Mortgaged
Property upon which the Section N Improvements are being constructed and perform
any and all work and labor necessary to complete the Section N Improvements in
accordance with the Plans and Specifications. All amounts so expended by Bank
shall be deemed to have been disbursed to Borrowers as Loan proceeds and secured
by the Deeds of Trust. For this purpose, effective automatically upon and at all
times during the continuance of an Event of Default, Borrowers hereby constitute
and appoint (which appointment is coupled with an interest and is therefore
irrevocable) Bank as Borrowers’ true and lawful attorney‑in‑fact, with full
power of substitution to complete the Section N Improvements in the name of
Borrowers, and hereby empowers Bank, acting as Borrowers’ attorney‑in‑fact, as
follows: to use any funds of Borrowers, including any balance which may be held
in escrow, any Borrower’s Deposit and any funds which may remain unadvanced
hereunder, for the purpose of completing the Section N Improvements in the
manner called for by the Plans and Specifications; to make such additions and
changes and corrections in the Plans and Specifications which shall be necessary
or desirable to complete the Section N Improvements in the manner contemplated
by the Plans and Specifications; to continue all or any existing construction
contracts or subcontracts; to employ such contractors, subcontractors, agents,
design professionals and inspectors as shall be required for said purposes; to
pay, settle or compromise all existing bills and claims which are or may be
liens, or may be necessary or desirable for the completion of the work or the
clearing of title; to execute all the applications and certificates in the name
of Borrowers which may be required by any construction contract; and to do any
and every act with respect to the construction of the Section N Improvements
which Borrowers could do in Borrowers’ own behalf. Bank, acting as Borrowers’
attorney‑in‑fact, shall also have power in such an event to prosecute and defend
all actions or proceedings in connection with the Mortgaged Property and to take
such action and require such performance as is deemed necessary.


SECTION 4.
PLANS AND SPECIFICATIONS

4.1    Plans and Specifications. If Borrowers have not already done so,
Borrowers shall furnish to Bank for Bank’s approval (which approval shall be
subject to such conditions and qualifications as Bank in its sole and absolute
discretion may prescribe) the Plans and Specifications for construction of the
Section N Improvements, which include engineering plans, complete architectural
plans, specifications and work drawings, projected costs and related
information, site plans, any proposed plat dedications and any proposed
development restrictions

7

--------------------------------------------------------------------------------

 

and conditions. Borrowers shall also furnish Bank with a detailed listing of the
Plans and Specifications and all requisite building permits authorizing
construction of the Section N Improvements. All Plans and Specifications and the
Section N Improvements constructed in accordance therewith must comply with all
applicable restrictive covenants and Governmental Requirements and all standards
and regulations of appropriate supervising boards of fire underwriters and
similar agencies. The Plans and Specifications, as approved by Bank, shall not
be modified or supplemented in any respect without the prior written approval of
Bank pursuant to Section 4.2 hereof except as otherwise expressly permitted in
Section 4.2 hereof.
4.2    Changes in Plans. All requests for approval of changes in the Plans and
Specifications must be in writing, signed by Borrowers, and shall be conditioned
upon approval by Bank, which approval shall be subject to such conditions and
qualifications as Bank in its sole and absolute discretion may prescribe.
Notwithstanding the foregoing, Bank’s approval shall not be required if all of
the following conditions are satisfied:
(a)    No one such change increases the cost of construction by more than
$100,000;
(b)    The aggregate of all of such changes does not increase the cost of
construction by more than $250,000;
(c)    such changes do not extend and are not likely to extend materially (in
the judgment of Bank) the time for completion of the Section N Improvements
beyond the Completion Date; and
(d)    At the end of each month Borrowers submit to Bank copies of all change
orders effecting such changes made in such month.
4.3    Assignment of Construction Contract. Borrowers, as additional security
for the payment and performance of the covenants, agreements and obligations of
Borrowers to Bank arising under this Agreement and under all of the Loan
Documents, hereby grants a security interest in, and sells, transfers, assigns
and sets over, to Bank, its successors and assigns, all of Borrower's title and
interest in and to, and Borrower's rights, benefits and privileges under, each
Construction Contract upon the following terms and conditions:
(a)    Borrowers represent and warrant that the copy of each Construction
Contract the Borrowers have furnished or will furnish to Bank is or will be (as
applicable) a true and complete copy thereof, including all amendments thereto,
if any, and that Borrowers’ interest therein is not subject to any claim, setoff
or encumbrance.
(b)    Neither this assignment nor any action by Bank shall constitute an
assumption by Bank of any obligations under any Construction Contract, and
Borrowers shall continue to be liable for all obligations of Borrowers
thereunder, Borrowers hereby agreeing to perform all of its obligations under
each Construction Contract. Borrowers agree to indemnify and hold Bank harmless
against and from any loss, cost, liability or expense (including attorneys'
fees) resulting from any failure of Borrowers to so perform.

8

--------------------------------------------------------------------------------

 

(c)    Bank shall have the right at any time (but shall have no obligation) to
take in its name or in the name of Borrowers such action as Bank may at any time
determine to be reasonably necessary or advisable to cure any default by
Borrowers under any Construction Contract or to protect the rights of Borrowers
or Bank thereunder. Bank shall incur no liability if any action so taken by it
or in its behalf shall prove to be inadequate or invalid, and Borrowers agree to
indemnify and hold Bank harmless against and from any loss, cost, liability or
expense (including reasonable attorneys' fees) incurred in connection with any
such action.
(d)    Effective automatically upon and at all times during the continuance of
an Event of Default, Borrowers hereby irrevocably constitutes and appoints Bank
as Borrowers’ attorney‑in‑fact, in Borrowers’ or Bank’s name, to enforce all
rights of Borrowers under each Construction Contract. Such appointment is
coupled with an interest and is therefore irrevocable.
(e)    Prior to the occurrence of an Event of Default, Borrowers shall have the
right to exercise its rights as owner under each Construction Contract, provided
that Borrowers shall not cancel or amend any Construction Contract or do or
suffer to be done any act which would impair the security constituted by this
assignment without the prior written consent of Bank.
(f)    This assignment shall inure to the benefit of Bank and its successors and
assigns, any purchaser upon foreclosure of the Deed of Trust, any receiver in
possession of the Mortgaged Property and any entity affiliated with Bank which
assumes Bank’s rights and obligations under this Agreement.
4.4    Assignment of Plans. Borrowers, as additional security for the payment
and performance of the covenants, agreements and obligations of Borrowers to
Bank arising under this Agreement and under all of the Loan Documents, hereby
grants a security interest in, and sells, transfers, assigns and sets over, to
Bank, its successors and assigns, all of Borrowers’ title and interest in and
to, and Borrowers’ rights, benefits and privileges under, the Plans and
Specifications and hereby represents and warrants to and agrees with Bank as
follows:
(a)    Each schedule of the Plans and Specifications delivered or to be
delivered to Bank is and shall be a complete and accurate description of the
Plans and Specifications.
(b)    The Plans and Specifications are and shall be complete and adequate for
the construction of the Section N Improvements and there have been no
modifications thereof except as described in such schedule. Subject to the terms
of Addendum 4, the Plans and Specifications shall not be modified without the
prior written consent of Bank.
(c)    Bank may use the Plans and Specifications for any purpose relating to the
Section N Improvements, including inspections of construction and the completion
of the Section N Improvements.
(d)    Bank’s acceptance of this assignment shall not constitute approval of the
Plans and Specifications by Bank. Bank has no liability or obligation in
connection with

9

--------------------------------------------------------------------------------

 

the Plans and Specifications and no responsibility for the adequacy thereof or
for the construction of the Section N Improvements contemplated by the Plans and
Specifications. Bank has no duty to inspect the Section N Improvements, and if
Bank should inspect the Section N Improvements, Bank shall have no liability or
obligation to Borrowers or any other party arising out of such inspection. No
such inspection nor any failure by Bank to make objections after any such
inspection shall constitute a representation by Bank that the Section N
Improvements are in accordance with the Plans and Specifications or any other
requirement or constitute a waiver of Bank’s right thereafter to insist that the
Section N Improvements be constructed in accordance with the Plans and
Specifications or any other requirement.
This assignment shall inure to the benefit of Bank and its successors and
assigns, any purchaser upon foreclosure of the Deed of Trust, any receiver in
possession of the Mortgaged Property and any entity affiliated with Bank which
assumes Bank’s rights and obligations under this Agreement.
SECTION 5.
CONSTRUCTION LOAN TRANCHE DISBURSEMENTS

In addition to the requirements for an Advance contained in Addendum 2, any
Request for Advance of Loan proceeds from the Construction Loan Tranche must
comply with the provisions of this Section 5.
5.1    Disbursement Procedure. Subject to the conditions set forth in Section 6
of this Addendum 3 and the other provisions of this Agreement, disbursement of
the proceeds of the Construction Loan Tranche shall be made by Bank to
Borrowers:
(a)    Evidence of Progress of Construction. Borrowers’ Request for Advance
shall be accompanied by copies of all bills or statements for expenses for which
the Request for Advance is requested and shall, upon the request of Bank, be
accompanied by evidence in form and content reasonably satisfactory to Bank,
including but not limited to certificates and affidavits of Borrowers, the
architect, any engineer, the contractor or such other person as Bank may
reasonably require, showing:
(i)    the value of that portion of the Section N Improvements completed at that
time, as certified to by the architect on AIA Form G-702 or such other form is
reasonably acceptable to Bank;
(ii)    that all final lien waivers and releases have been received for work
performed through the immediately preceding Advance made by Bank under the
Construction Loan, and all outstanding claims for labor, materials and fixtures
have been paid through the immediately preceding Advance made by Bank under the
Construction Loan, and Borrowers shall provide executed conditional lien waivers
and releases to Bank in form reasonably acceptable to Bank executed by each
contractor or subcontractor performing work or providing materials to be paid
from such Advance;
(iii)    that there are no liens outstanding against the Section N Property,
except for Bank’s lien and security interest evidenced by the Deeds of Trust,
other

10

--------------------------------------------------------------------------------

 

than inchoate liens for property taxes not yet due and mechanic’s and
materialmen’s liens which are being contested as provided in Section 3.15 of
this Addendum;
(iv)    that Borrowers have performed and complied with all of covenants,
agreement and obligations to be performed by Borrowers pursuant to this
Agreement and the other Loan Documents in all material respects as of the date
of such advance;
(v)    that all construction prior to the date of the Request for Advance has
been performed and completed in a good and workmanlike manner and in substantial
accordance with the Plans and Specifications;
(vi)    except for change orders for which Bank’s consent is not required
pursuant to Addendum, that all change orders in any amount whatsoever shall have
been approved in writing by Bank and, if reasonably required by Bank, any
surety;
(vii)    except for change orders for which Bank’s consent is not required
pursuant to Addendum, that all change orders in any amount whatsoever shall have
been approved in writing by Bank and any surety;
(viii)    that the amount of undisbursed Construction Loan Tranche is sufficient
to pay the cost of completing the Section N Improvements in substantial
accordance with the Plans and Specifications;
(ix)    that the location of the Section N Improvements will not encroach upon
any adjoining properties or interfere with any easement;
(x)    that all of Borrowers’ representations and warranties contained in this
Agreement or in any other Loan Document remain true and correct in all material
respects as of the date of such advance;
(xi)    that, if payments are to be made on account of materials or equipment
not incorporated in the work but delivered and suitably stored on the Section N
Property, or at some other location, Borrowers have title to, and Bank has first
priority lien against and security interest in, such materials or equipment and
safeguards as reasonably required by Bank have been established to protect
Bank’s interest therein; and
(xii)    that the Section N Property is not the subject of any litigation which
adversely affects or could adversely affect the title thereof or the validity or
priority of the Deeds of Trust or the right of the Borrowers to construct the
Section N Improvements.
(b)    Certificate of Construction Consultant. Each Request for Advance for and
Advance from the Construction Loan Tranche shall be accompanied by written
certification from Bank’s Construction Consultant indicating the status of
construction,

11

--------------------------------------------------------------------------------

 

compliance with the Plans and Specifications, and approval of the disbursement
request. Borrowers shall pay all fees and expenses of such Construction
Consultant for monthly inspections, or more frequently if such inspections
result from more frequent disbursement requests from Borrowers.
(c)    Continuation of Title Insurance Coverage. Each Request for Advance for
and Advance from the Construction Loan Tranche shall, at the request of Bank, be
accompanied by a satisfactory down date endorsement to the previously delivered
Title Policy which endorsement shall (i) extend the effective date of the Title
Policy to the date of advancement and show that since the effective date of the
Policy (or the effective date of the last such endorsement, if any) there has
been no change in the status of the title to the Section N Property and no new
encumbrance thereon and (ii) state the amount of coverage then existing under
the Title Policy which shall be the total of all disbursements of the Loan
including the disbursement which is made concurrently with the down date
endorsement.
SECTION 6.
CONDITIONS TO CONSTRUCTION LOAN TRANCHE FUNDING

6.1    Conditions Precedent to Initial Funding. In addition to the conditions
and requirements specified for all disbursements elsewhere in this Agreement,
the following shall be conditions precedent to Bank’s obligations to make the
initial advance from the Construction Loan Tranche and any other funding or
disbursal of the Loan proceeds from the Construction Loan Tranche:
(a)    Insurance. Borrowers shall have obtained the insurance and delivered the
certificates to Bank as required by this Agreement above.
(b)    Section N Project Budget. Bank shall have received and approved the
Section N Project Budget and all changes thereto.
(c)    Final Plans and Specifications. Bank shall have received and approved the
final Plans and Specifications.
(d)    Approval of Construction Contracts. Bank shall have received and approved
all Construction Contracts and all changes to any thereof.
(e)    Construction Schedule. Bank shall have received and approved the
construction schedule required by this Agreement and all changes thereto.
(f)    Plan and Cost Review. The Bank shall have received and approved a plan
and cost review from the Construction Consultant.
(g)    Commencement of Construction. Bank shall have received the recorded
Affidavit of Commencement of construction required by this Agreement and such
other evidence regarding commencement of construction as is required by Bank.

12

--------------------------------------------------------------------------------

 

(h)    Contractor’s Agreement and Consent. Borrowers shall have furnished Bank
with a Contractor’s Agreement and Consent executed by each contractor in the
form required by Bank.
(i)    Engineer’s Agreement and Consent. Borrowers shall have furnished Bank
with a Engineer’s Agreement and Consent executed by the architect and any
engineer with whom Borrowers have has contracted in the form required by Bank.
(j)    Appraisal. Borrowers shall have furnished Bank or paid Bank’s cost of
obtaining an Appraisal of the Section N Land, such Appraisal to be in the form
and amount satisfactory to Bank.
(k)    Zoning and Compliance With Laws. Borrowers shall have delivered to Bank
evidence, in form satisfactory to Bank, that the Section N Property is zoned for
the use for which the proposed Section N Improvements are designed (to the
extent that Section N Property may be within the jurisdiction of a Governmental
Authority with zoning authority) and are otherwise in compliance with all
Governmental Requirements, including, if applicable, all provisions of
environmental laws and platting statutes and ordinances.
(l)    Utilities. Borrowers shall have furnished Bank with evidence satisfactory
to Bank that all utilities (including such utilities as are necessary to secure
a certificate of occupancy or equivalent) will in a timely manner be supplied to
the Section N Property upon completion of construction, including commitment
letters from the agencies or entities supplying such services.
(m)    Permits. Borrowers shall have furnished Bank complete and true copies of
the building permits and any other permits (including, without limitation, any
site development permits), licenses or certificates which are required in
connection with construction of the Section N Improvements in accordance with
the Plans and Specifications, issued by the appropriate Governmental
Authorities.
(n)    Soils Report. Borrowers shall have furnished Bank a soils report,
prepared by a licensed soil engineer, showing that the condition of the soil of
the land is adequate to support the Section N Improvements, which soils report
shall have been approved by Bank.
6.2    Conditions to Each Disbursement. At no time and in no event shall Bank be
obligated to disburse proceeds of the Construction Loan Tranche:
(a)    if any of the representations and warranties made by any Borrower
contained in this Addendum, elsewhere in this Agreement or in any other Loan
Document shall no longer be true in all material respects or, with respect to
any such representations or warranties which may be limited to the knowledge of
such Borrower or any of their representatives, would no longer be true in all
material respects if all relevant facts and circumstances were known to such
Borrower and such representatives;

13

--------------------------------------------------------------------------------

 

(b)    if any Borrower shall have breached any covenant or other provision to be
performed by such Borrower in this Agreement or in any other Loan Document;
(c)    in excess of the amount recommended by the Construction Consultant;
(d)    if any condition specified for an Advance elsewhere in this Addendum or
the rest of this Agreement has not been satisfied, even if Bank shall have
elected to waive such condition for the first or any prior disbursement of Loan
proceeds;
(e)    if any Default or Event of Default shall have occurred; or
(f)    if Borrowers shall not have complied with the procedures and requirements
of this Agreement related to an Advance.
6.3    Retainage and Final Disbursement. Ten percent (10%) of each Construction
Loan Tranche disbursement for costs of construction of the Section N
Improvements shall be withheld by Bank, which ten percent (10%) shall be
disbursed only upon compliance with the following requirements (in addition to
the requirements for all other disbursements):
(a)    receipt by Bank of satisfactory evidence of the completion of the Section
N Improvements in accordance with Plans and Specifications and approval of such
completion by Governmental Authorities having jurisdiction and by the
Construction Consultant;
(b)    receipt by Bank of a satisfactory “as‑built” survey reflecting the
location of the Section N Improvements on the Section N Land in accordance with
the Plans and Specifications;
(c)    receipt by Bank of a certificate of completion by the project engineer;
(d)    receipt by Bank of either (i) lien waivers or lien subordinations or
releases from all contractors, subcontractors, laborers and materialmen employed
in furnishing labor or materials in connection with the construction of the
Section N Improvements or (ii) an affidavit of contractor sufficient in the
opinion of the Title Company to issue a mortgagee title policy covering the
Section N Property with no exception with respect to liens arising by reason of
unpaid bills or claims for work performed or materials furnished in connection
with the Section N Improvements or to remove any such exception from the Title
Policy covering the Section N Property previously issued to Bank;
(e)    a period of thirty days shall have elapsed after the later of (i) the
date of completion of construction of the Section N Improvements or (ii) the
date of filing with the County Clerk of the county where the Land is located of
an Affidavit of Completion by Borrowers in form satisfactory to Bank and
otherwise meeting the requirements of § 53.106 of the Texas Property Code,
provided that a copy of the affidavit is sent to the parties and within the time
periods required by § 53.106; and
(f)    receipt by Bank of such other certificates, assurances and opinions as
Bank shall reasonably require.

14

--------------------------------------------------------------------------------

 

6.4    Additional Restrictions. Notwithstanding anything to the contrary
contained elsewhere in this Addendum or the rest of this Agreement, (i) no more
than $5,000,000 of proceeds from the Construction Loan Tranche shall be advanced
until such time as at least $1,000,000 MUD Reimbursables have been received by
Borrowers and paid to Bank to be applied, in accordance with this Agreement,
against amounts outstanding under the Construction Loan Tranche, and (ii) no
more than $7,000,000 of proceeds from the Construction Loan Tranche shall be
advanced until such time as at least $3,000,000 MUD Reimbursables have been
received by Borrowers and paid to Bank to be applied, in accordance with this
Agreement, against amounts outstanding under the Construction Loan Tranche.



15